 

Co ENED SATIS HISRIEE COUT Po

ga ‘SOR THE NORTHERN DISTRICT OF TEXAS aeRO oF

 

 

 

DIVISION PMIGAUG 28 PH I2: 2]
| -=puTY cvenx :
PEvLAGKAK OW
Plaintiff 2 \q CN A (7 S\N
V.
Case Number

CP, DELS, WesPIriTVace We RestRey ale .
Defendant
he ow DBocORe Wie TO SeoPPanh CARS
Seo CRT D re DPeconentS foe WWE CARE
—— MotAv Kons QAUD REdAUM.Q TEat TESCAGES

Slaw F&F Rscres,

   

Ckooe-

— Levee DRmoeCFEQ AT RWEDTc Ac Centr.
7 eT RER Rocot EWis.
— wt Apd WoRE Wo WET ONG

 

* Attach additional pages as needed

Date er\ 22h  Vo\9

Signature Bhe gx AQT NVAO

 

Print Name D: Haw ols 0 A

Address Sse LEAs AD 1 442 tom, PRtecce ite Ase
City, State, Zip __ FRA<cor Vv "(By

Telephone _ Sees OQ ATIS— HAL)
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 2of111 PagelD 40

Texas Plano Presbyterian
behavioral center

To doctor Husnian Ashraf

Need Explanation for the illegal diagnosis performed on me

“** VMIANOGNA DEVABHAKTUNI**” during the period from
01/06/2019 — 01/24/2019 without MY Written CONSENT otherwise a
major case will be filed in the federal court and the US government
against to the medical system and the hospital that | got treated.

FY! — ONE OF THE NURSES IN THE
SPRING WOOD BEHAVIORAL CENTER
KEPT WATHCING MY BARE BODY WHILE
| WAS TAKING A SHOWER IN
BATHROOM AFTER | WOKE UP IN
SPRING WOOD BEHAVIORAL HOSPITAL
WHERE | WAS ADMITTED IN THE PLANO
PRESBYTERIAN HOSPITAL ER ON
02/06/2019 AROUND 10:00 AM WHICH
IS ALMOST AFTER 2 DAYS AND | DIDN’T
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page3 of 111 PagelD 41

HAVE ANY ORNAMENTS OR WEAPONS
ON ME.

MY STORY

A LDS Church member “Dasha Barton” that is in my ward of church took me and kept me on an illegal
malpractice diagnosis from 01/04/2019 — 01/06/2019 soon after | got my citizenship on 12/10/2018
and | ended up in a stage where | don’t even know or have any information about what exact
diagnosis happened on me WHICH IS VERY BIG CRIME AGAINST US FEDERAL LAW. There are multiple
medical examinations performed on me without my consent or my friend’s consent which is totally
illegal as per the US Federal Law and will be filed in the court against to the Medical Center by the
patient.

*eeee EEK | HAVE LITERALLY PROOF OF “EXPLANATION OF BENEFITS” DOCUMENT SENT BY MY
MEDICAL INSURANCE COMPANY WHICH HAS EACH AND EVERY DETAILS OF THE EXAMS PERFORMED
ON MY PHYSICAL BODY. | NEED TO KNOW RIGHT AWAY WHY THOSE EXAMS ARE PERFORMED ON ME
WITH MY CONSENT. NONE EXPLAINED ME WHAT KIND OF EXAMINATIONS ARE BEING DONE ON ME
AND MADE ME TO SIGN THE PAPER WORK AFTER SEDUCING ME WITH THE MEDICATIONS THAT WERE
PRESCRIBED BY THE DOCTORS WHOM | HAVEN’T MET OR SEEN WHEN | WAS IN THE MEDICAL CENTER
FOR 7 DAYS.

| never been hospitalized with any of the major issues since the day | was born. Due Dasha Barton |
ended up in to the medications and diagnosis done on me with out my consent when | was there for 7
days in hospital which is not relevant for my case. | was not able to recollect any of the incidents that
happened since the moment | went it to CT scan except them feeding me forcefully poison food
“Chicken Marsala, Chocolate Cake, cold roasted noodles” without my consent or without me ordering
it.

This is very big ilegal diagnosis comment on me by medical center without me mentioning to them by
myself.

FYI —1 even went to Frisco Police Station myself to get assistance on the day to get to check my
apartment because of what she did on 01/04/2019 when she came to visit me as per my request. |
never carried any drugs (or) weapons or have any illegal case filed against to me for that since 2012.
Also | never mentioned | had dangerous weapons at home to kill myself (or) my kids or threaten
anyone around me (or) no one got me there saying that | was very dangerous human being that
cannot be allowed to live in normal environment.

Because of the treatment, examinations that were done on me and the medications that were
prescribed to cover the truth made my heart beat go up loud and also caused me nervous pain in my
brain which was never there previously before | stepped in to hospital. Having hallucinations is
different than feeling my brain will explode anytime if | won’t sleep whole day.
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page4of111 PagelD 42

As per my understanding hospital management performed wrong treatment and diagnosis on me to
get me killed myself in the hospital when I was there or if | stepped out of the hospital which is major
issue to my family.

1am not going to pay any medical center bills until the main diagnosis is being explained properly in
away a normal person can understand. The medications that were given to me made me to get
disabled and become physically handicapped instead of helping me to improve myself and get back to
normal stage and get to work with my life conditions and my family.

| had to wean off my medications soon after | left the hospital and weaning helped me to take care of
my kids who is 7 years and 5 years old. | opened CPS case with them because of harassments
happened on them in my absence during hospitalization by their biological father whom | divorced on
09/19/2015.
 

Yahoo Mail - Having Kids back on 02/18/2019 https://mail.yanoo.comy d/rolders/Z/messages/ 1yo1 /guce_retetrei—an..
iS Pp ¥ g guce_

1 of 2

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page5of111 PagelD 43

Having Kids back on 02/18/2019

From: manogna devabhaktuni (manognadevabhaktuni@yahoo.com)
To: chantell.griffin@dfps.state.tx.us
Date: Saturday, February 16, 2019, 9:19 PM CST

Good Evening Chantel,

As per divorce decree | need to pick up kids in the evening at 6:00 PM on the day before the school
starts. This rule has been placed since the day | started the divorce process and the rule is approved
and applicable until my son starts his kindergarten which is the September month of 2019.

FYI -- | am following the rules that were given in the divorce decree and | am picking up kids
on 02/18/2019 evening from their schools.

| am not sure what changes CPS is applying to my case without my knowledge (or) consent (or)
court approval to current rules that were placed and approved in divorce decree on 02/19/2016. | am
the one who filed and divorced Mohan Kumar Ravi based on his cruel behavior towards kids
once they were born using his behavioral harassment on me which was there since July 2002
- September 2015.

| know you kept bringing up my recent medical condition as an issue for my behavior towards my
kids and also took contact name to keep them as supervision for my behavior towards my kids like |
am criminal and | am an offensive for the charges against to kids if | won't send them to kid's dad
place (which was not safe and secured as per the case that | opened myself with you).

Since | opened case, You haven't provided me any updates regarding the case and all of sudden
you texted me asking me to call you. Over the call you started telling me various reasons to have my
kids with me over this weekend which | felt kind of threat from CPS towards my behavior.

Though | filed the case with CPS, | had to keep the kids secured for last 4 weeks because of how
kids had been treated and harassed when | was hospitalized.

My medical condition doesn't have to do anything with the kids behavioral changes. You have all the
proofs along with the below mentioned ones

RAKKK

1. Getting back to normal track in office work (| sold two life insurance policies in two weeks
of time). :

2. Opening up investigation about kids behavioral changes with their schools ( Primrose at
Lake hill and Allen Elementary School).

3. Taking them to ER when my daughter compiained about existing chest pain which has
been started in the month of January due to the exposure of heavy smoking from Mohan.

4. Taking them to Children's Medical Center for their full body check up.

5. Notifying my employer to keep them on track about my health, my behavior with other
people in surroundings and also kids behavior and the harassment that was done on them by
kids dad (Mohan).

6. Opening case with CPS by myself by walking in to the legal system door of Child Protection
Services.

8/28/2019 10:21 Al
 

Yahoo Mail - Having Kids back on 02/18/2019 https://mail.yahoo.comy/d/tolders/Z/messages/ 1¥0 17guce_rererrer=art..

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page6of111 PagelD 44

7. Opening case with Frisco Police Department.

8. Opening file with Lawyer with one of the centers that was given as referral by CPS

9. Taking my daughter to Children’s Medical Center ER on 02/07/2019 when she complained
again about severe chest pain during school time and my working hours.

| came out of hospital with in a week and went to PHP classes and ruled out that classes are
not for me with in 10 days and left me on medications. While | am having medications, |
started seeing adverse reactions - My urine smelling so badly, My skin getting minor burns in
my feet, becoming lethargic more than what! need to be, not able to attend my daily activities
by myself. | had to ween of my medications based on the adverse reactions caused by
medication. |] called the doctor office and | left them message for future appointment and they
never addressed my call and replied my call.

If you think | am mentally sick person that cannot handle kids or any real life situations that deals
with stress, people around me, | shouldn't have let go off hospital. | shouldn't have taken care of
myself for two weeks before | got my back in to my life and taken appropriate steps and proper care
of my kids who got injured by their dad in my 3 weeks absence in their life.

Please let me know if you need any more information related to my behavior towards my kids.
Regards

Manogna Devabhaktuni
469-978-4941

2 of 2 8/28/2019 10:21 A?
 

Yahoo Mail - Re: Apology for misunderstanding https://mail.yahoo.com/d/search/ keyword=Dasha’oZUbartom messages’...

1 of 2

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 7of111 PagelD 45

Re: Apology for misunderstanding

From: Lee Sonne (leebsonne@gmail.com)
To: manognadevabhaktuni@yahoo.com

Date: Wednesday, February 27, 2019, 6:50 PM CST

Hi Manogna,

| was very surprised at reading this email. You sound very angry at Dasha and are blaming her for ruining your family life
which is both unfair and untrue. | know that Dasha did not disclose anything to the hospital about you or your life and was
always acting in a way that she thought was in your best interest. She has been a true friend to you and sacrificed hours
and hours of her time that could have been spent with her own family to be there to support you and serve you in any way
that she could. | think you owe her an apology.

Thanks,
Bishop Sonne

Sent from my iPhone

On Feb 27, 2019, at 5:22 PM, manogna devabhaktuni <manognadevabhaktuni@yahoo.com> wrote:

Thank you Sister Dasha, but like | told you an apology won't fix my life which | was forming with
so moral and so many dreams for me, for my husband and for my kids.

| don't know why | was ended up in ER first thing in the place instead of me going to a out
patient counselor like | committed suicide (or) have an heart attack and also | don't know why a
social worker has to be involved like | am a prostitute (or) drug dealer (or) Alcohol Abuser.

FYI - MY HUSBAND ALREADY KNOW EACH AND EVERY SINGLE NITTY GRITTY DETAILS
OF MY WHOLE LIFE FROM THE DAY THAT | WAS BORN IN THIS UNIVERSE. | NEVER
ASKED ANYONE TO TELL MY HUSBAND ABOUT MY LIFE AND ALSO | AM PRETTY SURE
YOU NEVER APPRAOCHED HIM

AS PER ER RECORDS | SHOULD HAVE BEEN DISCHARGED ON THE SAME DAY BUT THE
WHOLE LIFE OF MY FAMILY HAS BEEN MESSED UP.

YOU KNOW ME BETTER, | NEVER TOLD MY LIFE TO ANYONE EXCEPT TO YOU. | NEVER
ASKED YOU TO INVOLVE A SOCIAL WORKER TO ANNOUNCE MY DEATH AFTER | DIE IN
HOSPITAL AS SUICIDIAL CASE.

| WANTED TO LET YOU KNOW | DIDN'T WAKE UP UNTIL MONDAY EVENING 8:00 PM ONCE
|] HAVE BEEN SEDUCED WITH DRUGS AND POISINED FOOD TO MAKE MY
SUBCONSICOUS MIND TALK ABOUT MY PERSONAL LIFE.

BEING AS AFRIEND YOU SHOULD NEVER LET TOUCH MY PERSONAL LIFE AND MY
FAMILY.

| HOPE YOU WILL UNDERSTAND THE PAIN ANY LIVING BEING GOES THROUGH WHEN
THEY ARE BEING CALLED BITCH THOUGH THAT IS NOT THE TRUTH

ONE OF THE DIAGNOSIS GIVEN ON THE MRN RECORDS {S MY LIFE.

 

8/28/2019 10:42 AN
Yahoo Mail - Re: Apology for misunderstanding https://mail.yahoo.cony d/searchy key w Ord= asia 702 UDaL WOLVES 3aZe>) -..

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 8of111 PagelD 46

PLEASE | DON'T LIKE PEOPLE PLAYING WITH MY FEELINGS AND USING ME AND
PUTTING ME DOWN. | HATE TO HEAR WORD SORRY OR APOLOGIZE WHICH DOESN'T
GIVE ANY BENEFIT FOR THE PAIN | HAVE BEEN GOING THROUGH.

- MANOGNA
On Wednesday, February 27, 2019, 05:29:16 AM CST, Dasha Barton <dashabarton@yahoo.com> wrote:

Manogna-

| wanted to apology for any misunderstanding. | am so sorry if there was any confusion in your medical record. |
Honestly brought you to the hospital for help and | did not release any of your personal life when we went to the
hospital. | think the record is referring to when you were speaking to the social worker via video conference in the
Emergency Room and you wanted to tell her your life story with your husband and she was having difficulty
understanding what you were saying so | was helping her to understand your words. | pray for peace with your
personal life.

- Dasha

 

8/28/2019 10:42 Al

 

 
 

 

 

9 Page 9of111 PagelD 47
 

 

 
 

Yahoo Mail - Re: Famtly leam Meeting https ://mail.yahoo.com/d/tolders/2Z/messages/ ZU >/AN4H Kon yaayg..
y Is Pp y g )

| of 2

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 11o0f111 PagelD 49

Re: Family Team Meeting

From: manogna devabhaktuni (manognadevabhaktuni@yahoo.com)
To: Chantell. Griffin@dfps. state. tx.us
Date: Thursday, February 21, 2019, 2:35 PM CST

Thank you Miss Chantell.

As there were no court orders filed or placed against me as criminal that cannot not to have kids with
me without anyone's supervision | am getting my kids tomorrow evening and | already notified kids
father. To remind you | am the one who came to CPS seeking your help to protect my kids and kept
being harassed multiple times by CPS by taking away my kids from me instead of being helped.

| am not ready to Jet them go to any other places (or) any other people except me growing
them up myself as their biological mom and | have each and every single right on them being
their mom and American Citizen.

FYI- | had 5 miscarriages to have my kids. | hope you will know and can understand how it will be
for having kids after 5 miscarriages.

Regarding meeting with Mr. Mohan --- | am not sure why do we have to go to Family Team
meeting which you never mentioned to me and especially when Mr. Mohan is not part of my life any
more except family business relationship with kids. But |! am ready to accept your request as | need
to know the exact truth about what happened to my kids during the period of my absence because
of my hospitalization which is not even legal diagnosis done on me

Also please find the attached proof of my discharge sheet. The discharge sheet that was handed
over to me or any of the doctor that I visited during my hospitalization never mentioned | need to
have someone at my home 24 X 7 to monitor me and my behavior with kids.

Also there were no rules mentioned how long the medications needs to be taken. | had to wean off
for various reasons and most important reason is my kids got affected by Mr. Mohan when he is
guardian when | was in hospital.

Regards
Manogna Devabhaktuni

On Wednesday, February 20, 2019 12:16:33 PM CST, Griffin,Chantell (DFPS) <Chantell.Griffin@dfps. state. tx.us>
wrote:

Manognade

We are in the process of scheduling a family Team meeting there will be a lady by the name of
Monica reaching out to you. The meeting will include your ex-husband and yourself and whatever
family support you have and will be conducted at one of our CPS offices. This meeting is to
address once again the concerns the department has and what is expected in this investigation.

8/28/2019 10:33 AN
 

Yahoo Man - Ke: Family leam Meeting https://mail.yahoo.cony/d/tolders/2/messages/2055/AN4HRbAJIYyaxG..

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 12o0f111 PagelD 50

Chantell Griffin, MS

CPS Investigator |, Region 3

Texas Department of Family & Protective Services
1712 W. Frankford Ste 100 Carrollton, Texas 75007
(682)-478-7385 -Cell

(972)-820-1900- office

512-276-3545-Fax

Discharge summary sheet.pdf
607.7kB

2 of 2 8/28/2019 10:33 AN
 

Yahoo Mail - Need more clear explanation why | need to send my kids t... https://mail.yahoo.conyd/toiders/2/messages/2U53/guce_reterrer—aH..

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 130f111 PagelD 51

Need more clear explanation why | need to send my kids to their father place

From: manogna devabhaktuni (manognadevabhaktuni@yahoo.com)
To: chantell. griffin@dfps. state.tx.us
Date: Tuesday, February 19, 2019, 4:08 PM CST

Ms. Chantel,

| know | cannot file (or) open case against CPS but | feel like CPS is harassing me and threatening
me to take away my kids from me instead of helping me. | do know | don't have authority to go
against CPS decision but being their mom who opened the case by myself | need to know exactly
what's happening to my case.

i know you called me by yourself soon after | opened the case 10 days back and you asked me to go
to location to meet you and gathered the information from you like it is new case in your hand.

Every time while we are discussing over the phone, there are multiple reasons that you are using
and forcing me to send my kids to their father place during the period of my custody which is against
to the court rules and orders that were already placed in my final divorce decree on 02/19/2016.

Until today you never mentioned to me there is another case opened against to me (or) there is no
court order | received from anyone saying that | need to surrender my kids to kids father. You are
telling me you cannot provide any information which is missing leading me. Being as American
citizen and biological mom of my kids | need to know what exactly is happening in my case.

Friday also you called me and kind of threatened me saying that if | won't send kids to their father
place you will send me to court and to Jail like | am criminal and | am trying to cause injury to my
kids which | am not aware of any file (or) case open against to me.

As per divorce decree | should have kids this week with me and today morning you called me and
threatened me saying that you don't have to provide any reason why | have to let go of my kids to
their fathers place using my medical conditions that has been ruled out and completed. After | was
discharged by doctor and with his agreement only | got my kids back and you ended up forcing me |
am not eligible mom without providing any proof to me.

Please let me know what is exact reason for me to go against my divorce decree and send my kids in
my custody period

Regards
Manogna Devabhaktuni

lof 1 8/28/2019 10:31 AN
 

 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 14o0f111 PagelD 52

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

   
  

REQUEST AND AUTHORIZATION FOR RELEASE OF INFORMATION

INFORMATION TO BE RELEASED TO AND/OR EXCHANGED WITH IOENTIFIED PERSONS ON THIS FORM OR
EMPLOYEE
S DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

: (poe: aan SSN:

4 ; RO Se _),
Parent, hereby suthoriens arid faquests the release of confidentisl Information regardifig the educational, medical, psychiatric, psychological, substance abuse
Alstory, treatment, and lavel of participation of the Items Indicated below along with any other information fequesied with regard ta myself and/or my chitd{renk:
This authorization cavers information ralsting fo aif tine periods uniess apectic time pasiods are fisted below

ANY PROPERLY IDENTIFIED OFPS

NAME

   
  

0.0.8.

      

Soctal NAME 0.0.8.

 

INVESTIGATION WITH CPS

 

en THE ABOVE NAMED CHILD IS tN THE CARE AND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSTODY OF THE STATE OF TEXAS
INFORMATION 70 BE RELEASEDVEXCHANGED-
MEDICAL PSYCHIATRIC DOMESTIC VIOLENCE
PHYSICIAN[SVHOSPITAL(S) PHYSICIAN(S)HOSPITAL(S) HOPE'S DOOR
-ASY BAL Ho sma tho Toe aes Wheat Tih FRIEND'S OF THE FAMILY
ME DR har te Las oe CITY HOUSE
Se FAMILY TREE COUNSELING
{4 (RADI G LEVEL OF PARTICIPATION
7 INDIVIDUAL COUNSELING
neALee ale SOCIAL HISTORY
VTC Nes GROUP COUNSELING
MEDICAL RECORDS INOIVIDUAL COUNSELING
RECOMMENDATIONS FAMILY COUNSELING DENTAL
~ EVALUATIONS ~ DIAGNOSIS! DENTIST(SVCUNIC(SP
DIAGNGSIS PSYCHIATRIC RECORDS DENTAL RECORDS
MEDICATION PRESCRIBED MEDICATION PRESCRIBED
ERICUNIC RECORDS EVALUATION (5)
SUBSTANCE ABUSE OTHER REFERENCESIRELATIVE(S) COUNSELOR(SVTHERAPIST(S)
TREATMENT PROGAAM(S) FULL DISCLOSURE OF CPS
INVESTIGATION TO BE
RELEASED TORELATIONSHIP:
ORUG TEST RESULTSTHISTORY RELATIVES)
PROGRESS/ATTENDANCE ATTORNEY:
WILLINGNESS AND ABRITY
TO REMAIN DRUG AND/CA PROBATIONPAROLE OFFICER. OTHER REFERENCES
ALCOHOL FREE

 

LEVEL OF PARTICIPATION
lacknonledge the totlcwing:

* Unless otharwise revoked, Tunderstand this authorization wil expire one {1} year from the date this trom Is signed.

HIPPA Notices
* You have the ight to fefusa to sign this authorization, DFPS wil nat vathhokd any Denefit you refssa to sign this authorzaton, You wil receive 4 Copy of this signed
authortzation,

* 1 you authorize disciosure of information the potential exists for the into
lsclosad, then lt may no longer be protectad by medical privacy laves,

* Yyou are signing a3 a quardian/managh g.conservator of a minor or as a quardian of the person of an aduil, the information ds OS8
care abot yourand Eonty. ar

 

 

imation described in this authorization to ba re-disclosed by the recipient, the information is ro-

               

 

EIMCet TUCK

 

"You have the right to revoke this authorization. Ta revoke this authorization, you must deliver a written Statement, signed by you, te the organization or facifty where you
3avé your authorization {identified above), which provides tha date and purpose ol this arthorization Sng your Intent to revoke tt. Your revocation will be éflectiva the date it
is received by the organizationtacility, except to the extent that the organtzation facility has aready relied upon your authorzation to use of disclose your health intamation,
By my signature below, | hereby authorize the disclasure as set forth above, of my protected health information

records, end release the holders af such information trom al
lagal labifty tor the disclosura of such Information, in accordance with tha provisions of the authorization. A copy or facsimile of the authorization is valid as an orginal, This
authorizatfon consists of ene (1) page. ,

{Stee gems @e2y or \So \R

SIGNATURE DATE
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 16o0f111 PagelD 54

Inbox 66
Drafts
: Sent
Archive
Spam

Trash

Folders

» New folder

File

Account Info ¥ Go

Sent

Delele Actions ¥ Apply

Mature Qualit Tender Dating Site

   

Fw: Do not contact me again

 

‘
BE

a
one AF

More on-time deliveries than the
competition.

‘
er
eed

  

manogna devabhaktuni <ria

ashley .frederick-gaines@dfps.state.tx.us <eshi
ey ire : fps staig.ix.uge

 

Hi Ashley,

Below is the one of the email that Dasha Barton sent to my office
email and personal email Even though I never sent email to her
after 3/3 or any of the threatening emails to her.

FYI- lam not sure how she got my office email address which is
very official and professional! email address for this kind of
emails. Based on the two emails that lam sending you its a true
practical proof that she is a criminal who took me to ER forcefully

by herself without any of my written consent (or)verbal agreement
with her

 

| have some of the text messages that ! can show you which are
proof that she is a true criminal in filing me in hospital on
01/06/2019. Please let me know if you need these too !can
forward them to you.

Regards
Manogna Devabhaktuni
469-978-4941

seen Forwarded Message -----

From. Dasha Barton <dashabarton@yahoo.com>

To: “mdevabhaktun@ft .newyorklife.com”

<mdevabhaktun@it_ newyorklfe. com>; “manognadevabhaktuni@yahoo.com”
<manognadevabhaktuni@yahoo.com>

Sent: Thursday. March 7. 2019 09:46:32 AM CST

Subject: Do not cantact me again

Manogna -

Do not contact me again. | have given copies of emails to the Frisco Police
Department. {ff you continue, harassment charges will be filed.

- Dasha

Delete Actions ¥ Apply
 

Case 3:19-cv-01743-N-BT Document 9 Filed 08/28/19 Page 17of111 PagelD 55

Inbox 66
Drafts
Sent
Archive
Spam

Trash

Folders

» New folder

File

Account Info ¥ Go

Sent
Delete Actions ¥ Apply
Oo
AA Mature Quailit No Charge to Brow AD

Choking Trayee to get hurt because of
me visting them in the park

—_

ri

ead

Nw
aor

 

manogna devabhaktuni <siancgnad

unk@yehoo, com>

  

To:
ashley frederick-gaines @dfps.state.tx.us <ashi

ey Fredarick-caine

 
    

mohanraavi@yahoo.com

CNY

     

Good Afternoon Ashley

| have to let you know my daughter expressed me indirectly to me
when | was playing with them that Mr.Mohan is hurting her again
like he was doing previously. |! woke up al 11:00 PM in the night
choking because of the dream | got from her asking me to help
her when Mohan is trying to choke her throat to have sex with her
when she is in the middle of the sleep whichis very weird.

$11.67 /month

|called him today to check on her and he didn't let me talk.
Please help her to sleep happily and stay happily.

Regards

Manogna Devabhaktuni
469-978-4941

Delete Actions ¥ Apply
 

@@000 Verizon LTE 2:45 PM @ [bs
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 18o0f111 PagelD 56

Mohan

You are shameless people -
You blamed my expired dad,
his father & his father

You all are pathetic pieces of
shit that somehow got lucky

lam not disconnecting the
phone today. You have time to
go toa shop & get a new
connection this evening after |
pick up Kushal
eee0o Verizon LTE 3:17 PM @ (ps

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 190f111 PagelD 57

Monan

On top of it - | can see that you
are making strategies to
mitigate my efforts in taking
kids away from you.

Now ur family will come into
picture now after everything is
ruined & you all with bad mouth
me around town. |

| have seen how you guys
operate

 
@e@oo0 Verizon LTE 3:18 PM @ {[ )¢$
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 200f111 PagelD 58

Mohan

No you need help/guidance.

But Why did you call your
brother of all the days?
Yesterday evening?

 
@@000 Verizon = 7:42 AM oo =
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 210f111 PagelD 59

 

Mohan

He says yes to me also at home

 
@0@000 Verizon = 7:42 AM oc =!
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 22 0f111 PagelD 60

 

Mohan

| don't fucking know what to do
either & why he is doing all this
Stuff

lam just wasting money & |
cannot take one kid out at a
time - My Fucking life & | don't
know what lam doing here

Thanks for the suggestion.

| know how to deal with a small
kid.

lam talking here in length coz
all the measures are failing

I'm cancelling the 2nd session
of swimming for both the kids
@eoco Verizon = 11:31 AM ee =)
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 230f111 PagelD 61

Mohan K

Kids don't need to suffer while
you & me are fucking fighting;
lam making sure no matter
which house they are in - to
make sure they are not left
behind

If you want to spoil & kill their
lives too - Do so & I will make
sure what's a angry dad is
Supposed to do when he sees
some one meddling with the

kids life

 

| technically don't have to pay

mmoas
 

Yahoo Mail - Re: Need answers for the attached questions https://mail.yahoo.com/d/search/name=t risco%oZudtake'7oZUI'res ident...

1 of 3

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 240f111 PagelD 62

Re: Need answers for the attached questions

From: Frisco Stake President (friscostakepresident@gmail.com)
To: manognadevabhaktuni@yahoo.com
Cc: leebsonne@gmail.com; tgfrederickson@gmail.com

Date: Tuesday, April 30, 2019, 7:53 PM CDT

Sister Devabhaktuni,

Let me take just a second to share my thoughts and feelings based on what you noted below, as weil as in your other email
sent this evening...

- you are right that | have offered soothing words and tried to help in any way | can

- you are right that | don’t believe Sister Barton did any but try and help you the best that she could. | do not believe that
Sister Barton said, or believes, that you are an illegal criminal

- you are right that | said that your primary focus should be on working with the hospital and if you need to, also work with
an attorney

- | did say that | would try and find a reference for you if you wanted to sue the hospital and take legal action. I've spoke
with those attorneys that | know and none of them are practicing law or able to help in this case as it’s not what they
specialize in and wouldn't be the best help. ! also recommended that you be looking and seeking to find legal help on your
side and | wasn't sure whether | would be able to or not

- we spoke about the legal aspect of a lawsuit being very expensive and that the church would not be able to support that
financially. One of the reasons that | don’t know how to find you an attorney is that there aren't funds to support such
action.

| think you are a wonderful person and you've never been anything but kind and gracious in our interactions. I’m thankful for
that. We love your home and our prayers are with you each day! | think your best course moving forward is three things:

1. to call a litigation attorney, explain to them your situation of no finances to pay for a lawsuit, and see if they will take your
case anyway

2. call the medical center that is threatening you with a lawsuit and explain to them that you don’t have to money to pay right
now. My experience tells me that they will work with you to find a solution. | can't call for you or help in this because they
need to talk to you about this directly

3. Focus as much time as you can on your job and focus on earning income to support you and your family - maybe you will
be able to save enough money to even get a legal consultation at some point soon.

Kris Katseanes
On Apr 30, 2019, at 5:38 PM, manogna devabhaktuni <manognadevabhaktuni@yahoo.com> wrote:

Good Evening President

| have sent generic questions to get answered from Dasha Barton and almost 10 days back you
called me and told me to let go off those questions saying that she did for my own good which
doesn't make sense to me because as per Dasha Barton | am illegal criminal living in the united
states.

| hope you do remember all the true story about me, my family and my life that | shared with you
trusting you that you will do justification as it needs top priority actions on it.

 

8/28/2019 10:45 AN
Yahoo Mail - Re: Need answers for the attached questions NMPS://MAIL.YaNOV.COMY U/ SEAT CIV Hate 1 19Uu Jez uotany sunuE reorein.

2 of 3

 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 25o0f111 PagelD 63

You never sent me any reply to any of my emails and also none of the lawyer names.

| waited on you for more than one month and | am escalating this to the person in UTAH temple
and also the news media in temple Utah that | already contacted before | started talking to you.

Being as normal human being | do need justification as | lost lot of happy life, my family and my
job because of Dasha Barton.

FYI - She already agreed that she is part of the game on 01/06/2019 and | already forwarded
you that email and also you received a threatening email from her which indicated clearly that
she is threatening me which is totally against to the rules of united states and also god

Regards
Manogna Devabhaktuni

On Wednesday, April 17, 2019 12:37:26 PM CDT, manogna devabhaktuni <manognadevabhaktuni@yahoo.com>
wrote:

Good Afternoon President

| figured it out it has been a month after | sent you questionnaire to ask Dasha Barton about my
hospitalization on 01/06/2019. Yesterday | got call from medical claims that | will be getting sued
if | won't get them paid on time which is very rare case and | am not sure what's happening with
the medical center as | saw | got medical bills from various centers which is very odd

| saw they did kept me in Mobile unit for more than 8 hours for unnecessary reason and | need
to know why they had to keep in mobile unit when Dasha Barton kept in ER and why they
couldn't discharge me on the same day

Please let me know when you will be sending me the information from Dasha Barton as lam
getting ready to start my work soon and also get my kids to my place.

Regards
Manogna Devabhaktuni
469-978-4941

On Sunday, March 17, 2019 08:13:49 PM CDT, Frisco Stake President <friscostakepresident@gmail.com> wrote:

Sister Devabhaktuni,

Thank you for sending this over as requested. I've always learned that it’s easier to approach things little by little, and
as discussed this morning we can start to divide these up into questions that we ‘need to know’ the answer to and
questions that we “would like to know’ the answer to.

Would it be fair for me to have you take the whole list you sent and select 20 that you feel are the most important and
are absolutely ‘need to know’ questions?

We can then go from there after trying to get the first 20...this would give us a manageable place to start.
Thanks, Kris

On Mar 17, 2019, at 7:23 PM, manogna devabhaktuni <manognadevabhaktuni@yahoo.com> wrote:

8/28/2019 10:45 A

 
 

 

      

SD lb | MOE

 

 

 

RECEIPT

 

 

 

 

 

 

 

 

 

NUMBER COURSE AMOUNT OF "BALANCE. = | vee 7
a THIS IS YOUR RECEIPT
aT .
oO
Q .
D Arthur Murray Dance Studio
? 3001 W. Spring Creek Parkway
a Plano, TX 75023
ol
a
a
Oo

BY:

 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19

 
 

I WS

 

 

 

 

 

AISD.

 

 

, ee

 

 

 

 

 

 

 

 

Roe nen [PRE | ee
n° THIS IS YOUR RECEIPT
co
QO
o
@ Arthur Murray Dance Studio
oO 3001 W. Spring Creek Parkway
of Plano, TX 75023
a
Oo

oh

-
a _ a
N
oO

oO
TC
ov
rm
o
e
o
=
D>
oO
Oo
a
-
am
< .:
0 ..
st
MN
a
9°
>
2
o
7
69
w
Yn
©
O

J]

 
  

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/1B

P MUOWHID toll TDodabrtaalet ef ale [te | ee
| RCE DATE STUDENT NAME COURSE ARENT BALANCE’ | TYPE
THIS IS YOUR RECEIPT
©.
oO
a Arthur Murray Dance Studio
S 3001 W. Spring Creek Parkway
a Plano, TX 75023
cA
a
a
=
BY:
44567 * -
vs . 7 . - a
&.

 
 

 

Yahoo Mail - SAO Hotline 19-2775 https://mai.yanoo.cony a/Tolders/ 1/messages/0/00 /guce reieiiel an...

| of 2

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 290f111 PagelD 67

SAO Hotline 19-2775

From: SAO Intake (saointake@sao. texas. gov)
To: manognadevabhaktuni@yahoo.com

Date: Wednesday, August 28, 2019, 10:32 AM CDT

TO: Manogna Devabhaktuni

The Texas State Auditor's Office has the authority to conduct audits and investigations related to the use of Texas state
funds involving state agencies, and institutions of higher education.

This return email is an acknowledgement of the SAO’s receipt of your submitted complaint.
You may consider contacting your local police department to report your concerns.
Regards,

Texas State Auditor's Office
investigations and Audit Support (IAS)

n---- Original Message-----

From: System-Generated Email <webmaster@sao.texas.gov>
Sent: Monday, August 26, 2019 5:51 PM

To: Hotline Intake <HotlineIntake@sao.texas.gov>

Subject: Fraud, Waste and/or Abuse Hotline

The following fraud, waste, or abuse report was received
Control Number: 192775

Name: Manogna Devabhaktuni

Phone: 4699784941

Email: manognadevabhaktuni@yahoo.com
Agency/University: 999 - All State Agencies

Organizatior/Company/Individual: Mohan Kumar Ravi, Arthur Murray Dance Studio in Plano, Kelson Fischer/Keison Brooks,
Fio Johnson/Fiona | am the persian Medium Pschyic on AvidAdvice.com, New York Life, Hospitals, CPS, Frisco Police
Department, LDS Chruch in the Colony, Dasha Barton, Lee Sonnie, Kris Katseans, Fred, Allen elementary School in Frisco,
Primrose School at lakehill Frisco, Apple, Andriod, Gmail and Yahoo mail, Kroger that is in the corner of Lebanon and
Legacy interesection, Lebanon Ridge apartments, Chilia Martin, Anita Lal, !CE Team, Home Land Security, IRS, DFPS,
Sexaul Sites like www.tube8.com

| became citizen on 12/10/2018 and Kelson J Fischer/ Arthur Murray Studio in Dallas along with Mohan Kumar Ravi started
taking revenge on me as Mohan Kumar Ravi kept harassing me since September 2015 because of me divorcing him based
on his physical, mental and sexual Harassment (which he killed me many times by hitting me pretty badly and also by
dropping me on the roads many times on me by scaring me lot) since 07/2002 once he got engaged to me because of my
parents without my interest and consent. | called cops on him in Sep 2015 soon after he came to know | filed the divorce
and he went physica! on me. | couldn't tell them properly as my kids were crying and don't want them to feel bad as they
were almost 4 years and 2 years old during that time and they are not in stage to understand what exactly happened.

Other Law Enforcement Agencies Notified: DPS, Other Law Enforcement Agency - National Trafficking, United States
District Court of Northern District of Texas, IRS, ICE Team, Crime Investigation Team

This message contains information which may be an audit working paper and/or may be confidential, privileged, or
otherwise exempt from open records. Unless you are the addressee (or authorized to receive for the addressee), you may

8/28/2019 10:41 AN
 

Yahoo Mail - SAO Hotline 19-2775 https://mail.yahoo.convd/tolders/|/messages/6/66'/guce_reterrer=aH...

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 300f111 PagelD 68

not use, copy, or disclose to anyone the message or any information contained in the message. If you have received the
message in error, please advise the sender by reply e-mail and delete the message. Please contact the State Auditor's
Office at publicinformation@sao.texas.gov before releasing this document in response to an open records request.

2 of 2 8/28/2019 10:41 AN
 

2U190205B800 J502

zt

Ee

JZ3UEVBD
20196202 007028

fh] Enw [32,633] 4 of 5

Statement date: February 2, 2019 Page 7 of 7

ACENG «oer RNa THewongane Pade Fane: aos ceot Egan

EMPLOYEES

Your claims up close

Claim for Manogna (self) Provider: Michael A Deck (In-Network)

 

 

 

 

Claim ID: EG358Y73Q00 Amount Member Not payable Appliedto | Your Amount Plan Your You may

Received on 1/30/19 billed tate by plan deductible | copay remaining pays coinsurance owe
(Remarks) o C+D+E+H=!

GENERAL HEALTH PANEL 38.00 26.60 (1) 26.60 23.94 (90%) 2.66 (10%) - 266

80050 on 1/6/19 .

MEDICAL SERVICES 84703 16.90 11.83 11.83 10.65 (90%) 1.18 (10%) | - 1.48

on 1/6/19

MEDICAL SERVICES 80307 49.00 49.00 (2)

on 1/6/19

Refer to Remarks Section , (3)

Totals: 103.90 38.43 49.00 38.43 : 34.59 3.84 $3.84

 

 

 

 

 

 

 

 

 

0 You can find all numbered claim remarks in ‘Your Claim Remarks’ section.

Your Claim Remarks
General Remarks:

(1) The payment for this service(s) has been made based on the more comprehensive procedure performed on the same date of service. V58

(2) Your benefit plan provides coverage for charges that are reasonable and appropriate. The charge for this service does not meet this
requirement because this service is considered mutually exclusive to another procedure performed on the same date of service or within
the date span that applies to the procedure. You are not responsible for this amount. [Z07]

(3) Your provider may have sent diagnosis codes with your claim. You may obtain these codes and their meanings by contacting us at the

number listed at the top of the first page. We will also provide your treatment codes and their meanings, if they do not appear on this
statement. If you have questions about your diagnosis or your treatment, please contact your provider. [H63]

Your benefit balances to date for 11/19 to 123119

 

 

 

: Annual , Amount Amount
Individual Balances limit used remaining
Manogna (self) .
Medical In Network Deductible $1,600.00 $1,600.00 $0.00
Medical in Network Out of Pocket Maximum $4,600.00 $2,688.38 $1,911.62
Medical Out of Network Deductible . $3,200.00 $0.00 $3,200.00

 

Medical Out of Network Out of Pocket Maximum $9,200.00 $0.00 $9,200.00

A complete list of your benefit balances and plan limits can be found on your secure member website.

 

The accumulated amounts towards your medical pian may have been adjusted due to claims not paid by us.

 

*007028*J280E VBD‘018826*
More Infavenaet@rev-01743-N-BT Document 9: Filed 08/28/19 Page 320f111 PagelD 70

Do you have questions? Call us free of charge at the toll-free number on the first page
of this statement or on your member ID card.

Appeals
Please send your written appeal along with a copy of this entire EOB to this address:

Appeals Resolution Team
PO Box 14463
Lexington, KY 40512

If you disagree with a claim decision, you can ask us to review it. The process is. called an appeal. You or someone you name to act
for you, your authorized representative, can ask for this review. Call our Member Services Department using the telephone number
displayed on the member ID card or send your written request to the above address.

Your request should include:

« Name, date of birth, and address
© Member !D number

¢ Group !D and name of your group, usually your employer

¢ Any other claim documents or records or other facts you would like us.to consi

der. This could be new details that.you did not give
us the first time. .

You have the right to look at the relevant documents we used to make our decision on your claim. A copy of the specific rule,
guideline, or protocol relied upon in the adverse benefit determination will be provided free of charge upon request by you or your :
authorized representative: You can ask for these (free of charge) by calling or writing us. You have 180 days from the time you get
this explanation to appeal. You might even have more time if your plan brochure or Summary Plan Description says $0. :

When to expect a decision

e If your plan allows for one appeal we'll let you know our decision 60 days after we get your appeal request. Some states might
require a different time period.

» Your plan.may allow two appeals. In that case, we will let you know our first decision 30 days from the date we receive your appeal
request, unless your state gives us a different amount of time. If you don't agree with that first decision, you have a second chance
to appeal. a

What happens next ; oe a

if you appeal, we will review-our decision and provide you with a written determination. If we continue to deny the payment, coverage,
or service requested or you do not receive a timely decision, you may be able to request an external review of your claim by an
independent third party, who will review the denial and issue a final decision.

Employer sponsored plans
If you don't agree with our final decision, you may. have the right to bring a lawsuit under Section 502(a) of a law called ERISA. Check
with your employee benefits coordinator to see which appeals process your plan allows and if your plan is governed by ERISA.

Coordination of benefits
If you are covered by more than one health benefit plan, you should file all your claims with each plan.

Your privacy a .
Your health information is confidential, Any information you give us will be kept private. When contacting us about this notice or for
help with other questions, please be prepared to provide your member name, member ID, and date of birth. :

Prevent fraud .
If you suspect fraud or abuse involving these services or would like to report other healthcare fraud-related issues, please call the
toll-free hotline at 1-800-338-6361 or e-mail us at aetnasiu@aetna.com.

Resources available to help you

Need help understanding this notice or our decision? Call us free of charge at the toll-free number on your medical ID card.
There are also other resources available to help you. Most plans are now subject to health care reform law. Call us or ask your
employer if your plan is subject to the law. If it is, you can also contact the Employee Benefits Security Administration at

1-866-444-EBSA (3272) for help, if your health plan is provided by your employer. in addition, a Consumer Assistance Program may

be able to assist you.

Texas Department of nsurance Consumer Protection, Mail Code 111-1A, 333 Guadalupe, PO Box 149091, Austin TX 78714-9091
Tel: 800-252-3439, Email: consumerprotection@tdi.texas.gov, Web: www.texashealthoptions.com

M-TRA-DFLT
Rise Env [32,633] 3 of 5

ik 20190208800 J502

aetn

Your claims up close

Claim for Manogna (self) Provider: Texas Health Presbyterian (In-Network)

Statement date: February 2, 2019

Group name: NEW YORK LIFE INSURANCE COMPANY -

EMPLOYEES

Page 5 of 7

FcV-017 Seber BNANDGNMADRETBHOKTENIed 08/28/19 Page Kimber ibd WwoeegedD 71

Group #:. 0865288-53-001 M P1$ZNO

 

 

 

 

 

 

 

 

 

 

 

Claim ID: E7JL7W3FZ00 Amount Member Not payable Applied to Amount Plan Your You may

Received on 1/28/19 billed tate by plan deductible remaining pays coinsurance Owe
(Remarks) C+D+E+HeI

COLLECTION OF VENOUS 30.75 30.75 (1)

BLOOD 36415 on 1/6/19 (2)

COMPREHEN METABOLIC 536.25 382.88 382.88 344.59 (90%) 38.29 (10%) 38.29

PANEL 80053 on 1/6/19

MEDICAL SERVICES 84703 256.00 182.78 182.78 164.50 (90%) 18.28 (10%) 18.28

on 1/6/19 ,

ASSAY THYROID STIM 443,50 316.66 316.66 284.99 (80%) 31.67 (10%) 31.67

HORMONE 84443 on 1/6/19

MEDICAL SERVICES 80307 268.00 191.35 194.35 172.21 (90%) 19.14 (10%) 19.14

on 1/6/19

MEDICAL SERVICES G0480 529.50 378.06 378.06 340.25 (90%) 37.81 (10%) 37.81

on 1/6/19.

AUTOMAT 176.75 126.20 128,20] 113.58 (80%) 12.62 (10%) 12.62

HEMOGRAM-COMPLET DIF

85025 on 1/6/19

CAT SCAN OF HEAD OR 2,655.75 1,896.21 1,896.21} 1,706.59 (90%) 189.62 (10%) 189.62

BRAIN 70450 on 1/6/19

EMERGENCY SERVICES 2,030.50 1,449.78 1,449.78] 1,304.80 (90%) 144.98 (10%) 144.98

99285 on 1/6/19 .

Refer to Remarks Section (3)

Totals: 6,927.00 4,923.92 30.75 4923.92] 4,431.51 492.41 $492.44

J280EVBD

20190202 007028

 

 

 

Gg You can find all numbered claim remarks in "Your Claim Remarks’ section.

Your Claim Remarks
General Remarks:

(1) You do not have to pay this. We consider payment for this service to be part of the payment for other services. It is not paid separately.
[780] , :

(2) The payment for this service is included in the contracted and/or case rate paid to. the provider. You are not responsible for this amount;
except for applicable copay, deductible, coinsurance. [V64] :

(3) Your provider may have sent diagnosis codes with your claim. You may obtain these codes and their meanings by contacting us at the

number listed at the top of the first page. We will also provide your treatment codes and their meanings, if they do not appear on this
statement. if you have questions about your diagnosis or your treatment, please contact your provider. [H63]

Your benefit balances to date for 1/1/19 to 12/31/19

 

 

 

 

Annual Amount Amount °
Individual Balances timit used remaining
Manogna (self)

Medical In Network Deductible $1,600.00 $1,600.00 $0.00
Medical In Network Out of Pocket Maximum $4,600.00 $2,688.38 $1,911.62
Medical Out of Network Deductible $3,200.00 ~ $0.00 $3,200.00

$9,200.00 $0.00 $9,200.00

Medicai Out of Network Out of Pocket Maximum

A complete list of your benefit balances and plan limits can be found on your secure member website.

 

| The accumulated amounts towards your medical plan may have been adjusted due to claims not paid by us.

 

*007028* J280EVBD*019825"
mee cv AOR BT “BScument 9 Filed 08/28/19 Page, Agalas 72.
aetna 22." ar onl
Member: MANOGNA DEVABHAKTUNI
Member ID: W245790089
Group #: .0865268-53-001 M P1$ZNO
Group name: NEW YORK LIFE INSURANCE
COMPANY - EMPLOYEES -

QUESTIONS? Contact us at aetna.com
. 1-877-440-4708
MANOGNA DEVABHAKTUN} Or write to the address shown above.
2355 LEBANON ROAD #2107 :
FRISCO TX 75034-6292

 

Explanation of Benefits (EOB) - This is nota bill

This statement is called your EOB. It shows how much you may owe, the amount that was billed, and your member rate. It also shows the
amount you saved and what your plan paid. Look at this statement carefully and make sure it is correct. If you do owe anything, you will
receive a bill from your doctor or health care. provider(s). If you have access to the secure member website, you can change your delivery
preference, view, print or download your EOBs oniline anytime. : /

Track your health care costs

 

 

 

 

 

 

 

 

 

 

 

 

$1 6.47 : $0.00 (in-network)
Amount you saved Amount you have left to meet deductible
Going to a doctor or hospital in the network saves you money. That's Annual deductible $1,600.00
because we have arranged discounted rates with these providers. The ; : aan
online provider directory can help you find a doctor or other health care Deductible used . , 281,600.00
professional. Just go to www.aetna.com. Deductible remaining $0.00
A guide to key terms .
Term This means , Your totals
Amount billed: The amount your provider charged for services. SEs a - $103.90
Member rate: : This is the health plan covered amount which may reflect a health plan discount. This may be $38.43
referred to as the allowed amount or negotiated rate. :
Gj Pending or not payable: Charges that are either not covered or need more review by us. Read ‘Your Ciaim Remarks’ to . $49.00
learn more. . oe
Deductible: The amount you pay for covered services before your plan starts to pay. , $0.00
Coinsurance: When you pay part of the bill and we pay part of the bill. This is the out-of-pocket amount that you $3.84
may owe.
Copay: A fixed dollar amount you pay when you visit a doctor or other health care provider. : $0.00

 

Did you know?

If you think the ER is the only place that can handle your health issues, think again! Urgent care centers can sometimes offer care for other serious, non-life
threatening medica! matters and also plenty of other services. . ;

 

 

 

Your payment summary

 
      

You owe or already paid

 

Patient _ provider

 

 

Amount
Manogna (self) Michael A Deck $3.84
Total: $3.84

Aetna Choice® POS II Page 6 of 7

 
 

Case 3:19-cv-01743-N-BYRESScO ROLICE REBABA MEN ge 35 of 111 PagelD 73
VOLUNTARY STATEMENT (NOT UNDER RREST)

cs# 1 406)\8S9_

fn
I, “DE y ARYL amo at Tipwo tn not under arrest for, nor am J being detained for any criminal offenses concerning”

 

the events I am about to make known to. “M2 ~ Without being accused of or questioned about any criminal. .
offenses regarding the facts I am about to state, I volunteer the following information of my own free will for whatever purposes it
may serve.

Address: 253 SS LERASan RD | We Ol. CAL SCO WEVAS ~ (Ssosie
Race: TPR i Date of birth: closer, Age: 23Y Email address: oxQA WoO now dere acta oni@ fares

 

Home phone number: : Work phone number: Cell phone number: RA -ANS Hate j
Drivers License Number: 2c? \102.2\ ___ State “TK AGA 2x te - oT G |

Emergency Contact: & Ps - Astley CAEDEREICK Garmes
(Tell your story using as much detail as possible, using names, dates, times, locations, etc if known. Be sure to describe what
happened, how it happened, where it happened, when it happened, who did it and why, & who was there and who witnessed it.)

 

»

zZ poe 094 TrotiwS WTP C ee PReW TEE Covtwe ACARTREST
Ay TT WaAcP wep ow o2\ozZ \adgq — Sol Ew By ds [ste F
— WokKE aAwpo Seared DORCAS em SRT EMS DoeLAc ATE
APART Resi KEY 3 CoORRENTL a LE VIWGE BEARIREW ON
on loz \ Req
— BReKke BEd Ree DYoOR OW VE ANWE BAY Lvontct)
eS ol alan :
—_RRoke Tao Qo APAR\ HE om €l2clacig AD Toole
AWAR TWE Bowel) al WEVs Vas BAS cAéR KEY,
WRAL KEY, NEARUREWS BEY, OFFICE KEY vo itctl
Tea NERY ULE Gal | |
—WEED SEcoeVia ASSETS AcE AL Re WEARWEn)\
As wASp HEARNE wi De BE TWE VAIEGCERLO Eu Sorte ve
WITH LASER Gows OLE WWE Vie
Re HY CottPUMERHAS BEtwW CRASHED Ba gE ENEOSING

I have read each page of this statement consisting of >.__ page(s), each page of which bears my signature, and corrections,
if any, bear my initials, and I certify that the facts contained herein are true and correct.

 

 

 

 

 

Dated at PR. SC (eo) ythis_ Coes day of 3\ (20 \G .
(location) '
pmYr€c.20 FAS ) x SD- Yeo 9 mY
SIGNATURE OF WITNESS SIGNATURE OF PERSON GIVING VOLUNTARY STATEMENT
SIGNATURE OF WITNESS Revised 10122012
 

Porn

we ~~ wSoRAnc®

V eabe bub. SSizaar vock@ OPO Pika oshBley? page soot of 111 Sr aggID 7 74
Na TITS SEcoREO BY CECORE Doc SoH wh

Teaay DY WASBEED

_ -
o TeAT VY WACS Yo BOY AL

CRASHED Do fA wat jay YY

gees SLEGAL ~

pee AS RV IS VER

Fo BG EYeeH-

Coateotte wo Wick BS
NEED PSSSs's

So © \ WEED
WAPFERCBR o> OS\ze\a0\9

PLEASE
PRVORING OWS
THEE TLssek&

EAR LN dow tS

 
Case 3:19-cv-01743-N-BT Document 9 Filed 08/28/19 Rage 37 0f111 PagelD 75
FRISCO POLICE DEPARTMEN

VOLUNTARY STATEMENT (NOT UNDER ARREST)

S# 19097449

TEARS AS Ro? Haeicfavm not under arrest for, nor am I being detained for any criminal offenses concerning
ba events I am about to mie | known to SM . Without being accused of or questioned about any criminal
offenses regarding the facts I am about to state, I volunteer the following information of my own free will for whatever purposes it

may serve.

Address: DE | eeanom Ra WAST, Peco: TEx HS “Neate

Race: ania Sex: {= Date of birth: oT LOGS “OL Age: 25 Email address: “cote serene Rate lta Ais obey
Home phone number: Work phonenumber. —————————_—sCCett phone number: & tae \ iS ~ Wat J

Drivers License Number: Dosis 7% \ State We

Emergency Contact: ‘
(Tell your story using as much detail as possible, using names, dates, times, locations, ete if known. Be sure to describe what
happened, how it happened, where it happened, when it happened, who did it and why, & who was there and who witnessed it.)

 

 

 

“(orl ho
—oOne of the Thee TRIED To oPGu THE DeoR
SUES 2 RHE
—~ Cle CHEATED TE oP TH ool CRPER PRopDe- CAge
_sokkce Da AshUsy. Garage -

 

 

we Bubarlen Teh

— TvEY Dtso'  Acaseten TW — peck, THAR

CMoRck Te PF Astras
— CHvRct SBEPPEN CAMBoe WE cotol pow eRe

Ihave read each page of this statement consisting of page(s), each page of which bears my signature, and corrections,
if any, bear my initials, and I certify that the facts contained herein are true and correct.

Datedat OPRYSCH> , this =f day of CRs, 20 a .

(location)
Trthare eps x_DACendeerave
SIGNATURE OF witness ! SIGNATURE OF PERSON GIVING VOLUNTARY STATEMENT

SIGNATURE OF WITNESS Revised 10122012

 

 

 

 
 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 40o0f111 PagelD 78

ANStOE R FoR THE CASE
NO. E19-528J2

LEBANON RIDGE APARTMENTS ssi | IN THE JUSTICE COURT
vs |
MANOGNA DEVABHAKTUNI & ALL X PCT. TWO
OCCUPANTS
x DENTON COUNTY, TEXAS
N oTi CE

ON OR BEFORE 4:30 P.M. which is this court's time of

 

closing on '}- 30 , 201 9 you must deposit into

the registry of this court, RENT in the amount of $1,255.00, in the

form of Money Order made payable to Court Registry.

FAILURE TO DEPOSIT the required amount of rent INTO THE
REGISTRY OF THIS COURT by the DATE ABOVE may result in

the court issuing a WRIT OF POSSESSION without a hearing.

 

initia I hereby acknowledge the receipt of my Notice to deposit rent into the
registry of the court.

JN. (initial) | understand in the event that if | fail to deposit the rent into the registry of
the court that a Writ of Possession may be issued.

Date: Aa Flack4 _Signature: Phra 20 s5Ve >
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 410f111 PagelD 79

NO. E19-528J2

LEBANON RIDGE APARTMENTS x IN THE JUSTICE COURT
vs
MANOGNA DEVABHAKTUNI & ALL X PCT. TWO
OCCUPANTS
x DENTON COUNTY, TEXAS
RECEIPT

Date: 7/30/2019
This receipt acknowledges deposit of $1,255.00,

as rent, into the Court Registry.

Initials of Clerk receiving payment: L (5
. Case 3:19-cv-01743-N-BT Document 9 Filed 08/28/19 Page 42 of 111 PagelD 80

z

Sto & D
Cause No. 15-08089-431 Fep ke ue
- Jd
IN THE MATTER OF § IN THE p pedijee cot
THE MARRIAGE OF § Couns, sate
§ $s
MANOGNA DEVABHAKTUNI' —s§ °EPUry
AND § 431ST JUDICIAL DISTRICT
MOHAN KUMAR RAVI §
: §
AND IN THE INTEREST OF §
TRAYEE RAVI AND KUSHAL _—§
RAVI, CHILDREN § DENTON COUNTY, TEXAS

AGREED FINAL DECREE OF DIVORCE

On this day the Court heard this case.
Appearances

Petitioner, MANOGNA DEVABHAKTUNI, did not appear in person but
has agreed to the terms of this order as evidenced by Petitioner’s signature below.

Respondent, MOHAN KUMAR RAVI, did appear in person and through his
attorney of record, Rachel Duffy, and announced ready.
Record

The record of testimony was duly reported by the court reporter for the
____ Judicial District Court.
Jurisdiction and Domicile

The Court finds that the pleadings of Petitioner are in due form and contain

all the allegations, information, and prerequisites required by law. The Court, after

  

 

Agreed Final Decree of Divorce Page 1 of 70

   

 

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 430f111 PagelD 81

receiving evidence, finds that it has jurisdiction of this case and of all the parties
and that at least sixty days have elapsed since the date the suit was filed.

The Court further finds that, at the time this suit was filed, Petitioner had
been a domiciliary of Texas for the preceding six-month period and a resident of
the county in which this suit was filed for the preceding ninety-day period. All
persons entitled to citation were properly cited.

Jury

A jury was waived, and questions of fact and of law were submitted to the
Court.

Agreement of Parties

The Court finds that the parties have entered into a written agreement as
contained in this decree by virtue of having approved this decree as to both form
and substance. To the extent permitted by law, the parties stipulate the agreement
is enforceable as a contract. The Court approves the agreement of the parties as
contained in this Final Decree of Divorce.

The agreements in this Final Decree of Divorce were reached in mediation.
This Final Decree of Divorce is stipulated to represent a merger of a mediated
settlement agreement between the parties. To the extent there exist any differences
between the mediated settlement agreement and this Final Decree of Divorce, this

Final Decree of Divorce shall control in all instances.

 

Agreed Final Decree of Divorce

 

 
 

‘Case 3:19-cv-01743-N-BT Document 9 Filed 08/28/19 Page 44 of 111 PagelD 82

Divorce

IT IS ORDERED AND DECREED that, MANOGNA DEVABHAKTUNI,
Petitioner, and MOHAN KUMAR RAVI, Respondent, are divorced and that the
marriage between them is dissolved on the ground of insupportability.
Children of the Marriage

The Court finds that Petitioner and Respondent are the parents of the
following children :
Name: Trayee Ravi (hereinafter referred to as “T.R.”’)
Sex: Female
Birth date: March 18, 2011
Name: Kushal Ravi (hereinafter referred to as “K.R.”)
Sex: Male
Birth date: November 21, 2013

The Court finds no other children of the marriage are expected.
Parenting Plan

The Court finds that the provisions in this decree relating to the rights and
duties of the parties with relation to the children, possession of and access to the
children, child support, and optimizing the development of a close and continuing
relationship between each party and the children constitute the parties' agreed

parenting plan.

  

 

Agreed Final Decree of Divorce Page 3 of 70

   
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 45o0f111 PagelD 83

Conservatorship

The Court, having considered the circumstances of the parents and of the
children, finds that the following orders are in the best interest of the children.

IT IS ORDERED that MOHAN KUMAR RAVI (FATHER) and
MANOGNA DEVABHAKTUNI (MOTHER) are appointed Joint Managing
Conservators of T.R. and K.R.

Conservatorship and Support

The Court, having considered the circumstances of the parents and of the
children, finds that the following orders are in the best interest of the children.

IT IS ORDERED that MANOGNA DEVABHAKTUNI and MOHAN
KUMAR RAVI are appointed parent joint managing conservators of the following
children: T.R. and K.R.

IT IS ORDERED that, at all times, MANOGNA DEVABHAKTUNI and
MOHAN KUMAR RAVI, as parent joint managing conservators, shall each have
the following rights:

1. the right to receive information from any other conservator of the
children concerning the health, education, and welfare of the children;

2. the right to confer with the other parent to the extent possible before

making a decision concerning the health, education, and welfare of the children;

 

Agreed Final Decree of Divorce Page 4 of 70

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 46o0f111 PagelD 84

3, the right of access to medical, dental, psychological, and educational

records of the children;
the right to consult with a physician, dentist, or psychologist of the

4,

children;
the right to consult with school officials concerning the children’s

5.
welfare and educational status, including school activities;

6. the right to attend school activities;
the right to be designated on the children’s records as a person to be

7.

notified in case of an emergency;
the right to consent to medical, dental, and surgical treatment during

8.
an emergency involving an immediate danger to the health and safety of the

children; and
the right to manage the estates of the children to the extent the estates

9.

have been created by the parent or the parent’s family.
IT IS ORDERED that, at all times, MANOGNA DEVABHAKTUNI and

MOHAN KUMAR RAVI, as parent joint managing conservators, shall each have

the following duties:
the duty to inform the other conservator of the children in a timely

1.
manner of significant information concerning the health, education, and welfare of

    
 

the children; and
ct Cone . Page 5 of 70

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 47of111 PagelD 85

2. the duty to inform the other conservator of the children if the
conservator resides with for at least thirty days, marries, or intends to marry a
person who the conservator knows is registered as a sex offender under chapter 62
of the Code of Criminal Procedure or is currently charged with an offense for
which on conviction the person would be required to register under that chapter. IT
TS ORDERED that this information shall be tendered in the form of a notice made
as soon as practicable, but not later than the fortieth day after the date the
conservator of the children begins to reside with the person or on the tenth day
after the date the marriage occurs, as appropriate. IT IS ORDERED that the notice
must include a description of the offense that is the basis of the person’s
requirement to register as a sex offender or of the offense with which the person is
charged. WARNING: A CONSERVATOR COMMITS AN OFFENSE
PUNISHABLE AS A CLASS C MISDEMEANOR IF THE CONSERVATOR
FAILS TO PROVIDE THIS NOTICE.

IT IS ORDERED that, during their respective periods of possession,
MANOGNA DEVABHAKTUNI and MOHAN KUMAR RAVI, as parent joint
managing conservators, shall each have the following rights and duties:

1. the duty of care, control, protection, and reasonable discipline of the

children;

 

Agreed Final Decree of Divorce Page 6 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 480f111 PagelD 86

2. the duty to support the children, including providing the children with
clothing, food, shelter, and medical and dental care not involving an invasive
procedure;

3. the right to consent for the children to medical and dental care not
involving an invasive procedure; and

4. the right to direct the moral and religious training of the children.

IT IS ORDERED that MANOGNA DEVABHAKTUNI, as a parent joint

managing conservator, shall have the following rights and duty:

1. the exclusive right to designate the primary residence of the children;

2. the independent right to consent to medical, dental, and surgical
treatment involving invasive procedures;

3. the independent right to consent to psychiatric and psychological
treatment of the children;

4. the exclusive right to receive and give receipt for periodic payments
for the support of the child and to hold or disburse these funds for the benefit of the
child;

5. the independent right to represent the children in legal action and to
make other decisions of substantial legal significance concerning the children;

6. the independent right to consent to marriage and to enlistment in the

armed forces of the United States;

 

Agreed Final Decree of Divorce Page 7 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 49 0f111 PagelD 87

7. the independent right to make decisions concerning the children’s
education;

8. except as provided by section 264.0111 of the Texas Family Code, the
independent right to the services and earnings of the children;

9. except when a guardian of the children’s estates or a guardian or
attorney ad litem has been appointed for the children, the independent right to act
as an agent of the children in relation to the children’s estates if the children’s
action is required by a state, the United States, or a foreign government; and

10. the independent duty to manage the estates of the children to the
extent the estates have been created by community property or the joint property of
the parents.

IT IS ORDERED that MOHAN KUMAR RAVI, as a parent joint managing
conservator, shall have the following rights and duty:

1. the independent right to consent to medical, dental, and surgical
treatment involving invasive procedures;

2. the independent right to consent to psychiatric and psychological
treatment of the children;

3. the independent right to represent the children in legal action and to

make other decisions of substantial legal significance concerning the children;

 

Agreed Final Decree of Divorce Page 8 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 500f111 PagelD 88

4. the independent right to consent to marriage and to enlistment in the
armed forces of the United States;

5. the independent right to make decisions concerning the children’s
education;

6. except as provided by section 264.0111 of the Texas Family Code, the
independent right to the services and earnings of the children;

7. except when a guardian of the children’s estates or a guardian or
attorney ad litem has been appointed for the children, the independent right to act
as an agent of the children in relation to the children’s estates if the children’s
action is required by a state, the United States, or a foreign government; and

8. the independent duty to manage the estates of the children to the
extent the estates have been created by community property or the joint property of
the parents.

Residency Restriction

The Court finds that, in accordance with section 153.001 of the Texas
Family Code, it is the public policy of Texas to assure that children will have
frequent and continuing contact with parents who have shown the ability to act in
the best interest of the child, to provide a safe, stable, and nonviolent environment
for the children, and to encourage parents to share in the rights and duties of

raising their children after the parents have separated or dissolved their marriage.

 

Agreed Final Decree of Divorce Page 9 of 70

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 51of111 PagelD 89

IT IS ORDERED that MANOGNA DEVABHAKTUNI shall have the exclusive
right to designate the children’s primary residence within Frisco Independent
School District, Coppell Independent School District, or Plano Independent School
District.

IT IS FURTHER ORDERED that this geographic restriction on the
residence of the children shall be lifted if, at the time MANOGNA
DEVABHAKTUNI wishes to remove the children from Frisco Independent School
District, Coppell Independent School District, or Plano Independent School
District for the purpose of changing the primary residence of the childrenJMOHAN
KUMAR RAVI does not reside in Denton County and contiguous counties thereof
Passport and International Travel

IT IS ORDERED that MANOGNA DEVABHAKTUNI shall have the right
to maintain possession of any passports of the children, T.R. and K.R., subject to
the requirements for delivery of the passport and all other requirements set forth
below.

MANOGNA DEVABHAKTUNI is ORDERED to deliver or cause to be
delivered to the other parent the original, valid passport of T.R. and K.R. within ten
days of their receipt of the other parent's notice of intent to have the children travel

“outside the United States during a period of possession of the other parent.

IT IS ORDERED that if a conservator intends to have the child or children

 

Agreed Final Decree of Divorce Serco Page 10 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 52o0f111 PagelD 90

travel outside the United States during the conservator's period of possession of the
children, the conservator shall provide written notice to the other conservator. IT
IS ORDERED that this written notice shall include all the following:

1. any written consent form for travel outside the United States that is
required by the country of destination, countries through which travel will occur,
or the intended carriers;

2. the date, time, and location of the child's departure from the United
States;

3. a reasonable description of means of transportation, including, if
applicable, all names of carriers, flight numbers, and scheduled departure and
arrival times;

4, a reasonable description of each destination of the intended travel,
including the name, address, and phone number of each interim destination and the
final travel location;

5. the dates the child is scheduled to arrive and depart at each such
destination;

6. the date, time, and location of the child's return to the United States;

7. a complete statement of each portion of the intended travel during
which the conservator providing the written notice will not accompany the child;

and

  

vee, Page 11 of 70
NOR

 

Agreed Final Decree of Divorce

   
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 530f111 PagelD 91

8. the name, permanent and mailing addresses, and work and home
telephone numbers of each person accompanying the child on the intended travel
other than the conservator providing the written notice.

If the intended travel is a group trip, such as with a school or other
organization, the conservator providing the written notice is ORDERED to provide
with the written notice all information about the group trip and its sponsor instead
of stating the name, permanent and mailing addresses, and work and home
telephone numbers of each person accompanying the child.

IT IS FURTHER ORDERED that this written notice shall be furnished to
the other conservator no less than twenty-one days before the intended day of
departure of the child from the United States.

MOHAN KUMAR RAVI and MANOGNA DEVABHAKTUNI are each
ORDERED to properly execute the written consent form to travel abroad and any
other form required for the travel by the United States Department of State,
passport authorities, foreign nations, travel organizers, school officials, or public
carriers; when applicable, to have the forms duly notarized; and, within ten days of
that conservator's receipt of each consent form, to deliver the form to the
conservator providing the written notice.

IT IS ORDERED that any conservator who violates the terms and conditions

of these provisions regarding the child's passport shall be liable for all costs

 

Agreed Final Decree of Divorce UB Page 12 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 54o0f111 PagelD 92

incurred due to that person's noncompliance with these provisions. These costs
shall include, but not be limited to, the expense of nonrefundable or noncreditable
tickets, the costs of nonrefundable deposits for travel or lodging, attorney's fees,
and all other costs incurred seeking enforcement of any of these provisions.
Possession and Access

1. Custom Possession Order

IT IS ORDERED that each conservator shall comply with all terms and
conditions of this Custom Possession Order. IT IS ORDERED that this Custom
Possession Order is effective immediately and applies to all periods of possession
occurring on and after the date the Court signs this Custom Possession Order. IT
IS, THEREFORE, ORDERED:
(a) Definitions

1. In this Custom Possession Order, “school” means the primary or
secondary school in which the child is enrolled or, if the child is not enrolled in a
primary or secondary school, the public school district in which the child primarily
resides.

2. In this Custom Possession Order, “child” includes each child, whether
one or more, who is a subject of this suit while that child is under the age of
eighteen years and not otherwise emancipated.

(b) Mutual Agreement or Specified Terms for Possession

 

Agreed Final Decree of Divorce Page 13 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 55o0f111 PagelD 93

IT IS ORDERED that the conservators shall have possession of the child at
times mutually agreed to in advance by the parties, and, in the absence of mutual
agreement, it is ORDERED that the conservators shall have possession of the child
under the specified terms set out in this Custom Possession Order.

(c) When Parents Reside 100 Miles or Less Apart

Except as otherwise expressly provided in this Custom Possession Order,
when FATHER resides 100 miles or less from the primary residence of the child,
FATHER shall have the right to possession of the child as follows:

1. | Weekends until the Youngest Child Begins Kindergarten—

On weekends that occur during the regular school term, beginning at the
time the child’s school is regularly dismissed on the first, third, and fifth Friday of
each month and ending at 6:00 P.M. on the following Sunday.

On weekends that do not occur during the regular school term, beginning at
6:00 P.M. on the first, third, and fifth Friday of each month and ending at 6:00 P.M.
on the following Sunday.

2. Weekends Beginning When the Youngest Child Begins
Kindergarten—

On weekends that occur during the regular school term, beginning at the
time the child’s school is regularly dismissed on the first, third, and fifth Friday of

each month and ending at the time school resumes after the weekend.

 

Agreed Final Decree of Divorce Page 14 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 56o0f111 PagelD 94

On weekends that do not occur during the regular school term, beginning at
6:00 P.M. on the first, third, and fifth Friday of each month and ending at 6:00 P.M.
on the following Sunday.

3. Weekend Possession Extended by a Holiday—

Except as otherwise expressly provided in this Custom Possession Order, if
a weekend period of possession by FATHER begins on a student holiday or a
teacher in-service day that falls on a Friday during the regular school term, as
determined by the school in which the child is enrolled, or a federal, state, or local
holiday that falls on a Friday during the summer months when school is not in
session, that weekend period of possession shall begin at 6:00 P.M. on the
immediately preceding Thursday immediately preceding the student holiday or
teacher in-service day and 6:00 P.M. on the Thursday immediately preceding the
federal, state, or local holiday during the summer months.

Except as otherwise expressly provided in this Custom Possession Order, if
a weekend period of possession by FATHER ends on or is immediately followed
by a student holiday or a teacher in-service day that falls on a Monday during the
regular school term, as determined by the school in which the child is enrolled, or a
federal, state, or local holiday that falls on a Monday during the summer months
when school is not in session, that weekend period of possession shall end at 6:00

P.M. on that Monday.

 

Agreed Final Decree of Divorce Page 15 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 57of111 PagelD 95

4.  Thursdays—On Thursday of each week during the regular school
term, beginning at the time school is regularly released and ending at the time
school resumes the next Friday.

5. Spring Vacation in Even-Numbered Years—In even-numbered years,
beginning at 6:00 P.M. on the day the child is dismissed from school for the
school’s spring vacation and ending at 6:00 P.M. on the day before school resumes
after that vacation.

6. Extended Summer Possession by FATHER for 2016, 2017, & 2018—

With Written Notice by April i—If FATHER gives MOTHER written
notice by April 1 of a year specifying an extended period or periods of summer
possession for that year, FATHER shall have possession of the child for thirty days
beginning no earlier than the day after the child’s school is dismissed for the
summer vacation, and ending no later than seven days before school resumes at the
end of the summer vacation in that year, to be exercised in two 15-day periods with
at least 15 days in between the possession period. These periods of possession shall
begin and end at 6:00 P.M. on each applicable day.

Without Written Notice by April 1—If FATHER does not give MOTHER
written notice by April 1 of a year specifying an extended period or periods of
summer possession for that year, FATHER shall have possession of the child

beginning at 6:00 P.M. on June 23 and ending at 6:00 P.M. on July 7; and beginning

 

Agreed Final Decree of Divorce Page 16 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 58o0f111 PagelD 96

at 6:00 P.M. on July 22 and ending at 6:00 P.M. on August 6 each summer.

7. Extended Summer Possession by FATHER for 2019 and forward—

With Written Notice by April 1—If FATHER gives MOTHER written
notice by April 1 of a year specifying an extended period or periods of summer
possession for that year, FATHER shall have possession of the child for forty-five
(45) days beginning no earlier than the day after the child’s school is dismissed for
the summer vacation and ending no later than seven days before school resumes at
the end of the summer vacation in that year, to be exercised in one thirty (30) day
period and one fifteen (15) day period. These periods of possession shall begin and
end at 6:00 P.M. on each applicable day.

Without Written Notice by April 1—If FATHER does not give MOTHER
written notice by April 1 of a year specifying an extended period or periods of
summer possession for that year, FATHER shall have possession of the child
beginning at 6:00 P.M. on June 5 and ending at 6:00 P.M. on July 6; and beginning
at 6:00 P.M. on August 1 and ending at 6:00 P.M. on August 15 each summer.

Notwithstanding the Thursday periods of possession during the regular
school term and the weekend periods of possession ORDERED for FATHER, it is
expressly ORDERED that MOTHER shall have a superior right of possession of
the child as follows:

1. Spring Vacation in Odd-Numbered Years—In odd-numbered years,

 

Agreed Final Decree of Divorce Page 17 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 59o0f111 PagelD 97

beginning at 6:00 P.M. on the day the child is dismissed from school for the
school’s spring vacation and ending at 6:00 P.M. on the day before school resumes
after that vacation.

2. Summer Weekend’ Possession by MOTHER—If MOTHER gives
FATHER written notice by April 15 of a year, MOTHER shall have possession of
the child on any one weekend during the thirty day period of possession by
FATHER, beginning at 6:00 P.M. on Friday and ending at 6:00 P.M. on the
following Sunday, provided that MOTHER picks up the child from FATHER and
returns the child to that same place and that the weekend so designated does not
interfere with Father’s Day possession. |

3. Extended Summer Possession by MOTHER—If MOTHER gives
FATHER written notice by April 15 of a year MOTHER may designate one
weekend beginning no earlier than the day after the child’s school is dismissed for
the summer vacation and ending no later than seven days before school resumes at
the end of the summer vacation, during which an otherwise scheduled weekend
period of possession by FATHER shall not take place in that year, provided that
the weekend so designated does not interfere with FATHER’s period or periods of
extended summer possession or with Father’s Day possession.

If MOTHER does not give FATHER written notice by April 15 of a year,

MOTHER shall have weekend possession the third weekend of June, provided that

 

Agreed Final Decree of Divorce PciCap, Page 18 of 70

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 600f111 PagelD 98

weekend does not interfere with Father’s Day weekend. If the third weekend of
June does interfere with Father’s Day weekend, MOTHER shall have weekend
possession the fourth weekend of June.

(d) When Parents Reside More Than 100 Miles Apart

Except as otherwise expressly provided in this Custom Possession Order,
when FATHER resides more than 100 miles from the residence of the child,
FATHER shall have the right to possession of the child as follows:

1. Weekends—Unless FATHER elects the alternative period of weekend
possession described in the next paragraph, FATHER shall have the right to
possession of the child on weekends that occur during the regular school term,
beginning at THE TIME THE CHILD IS RELEASED FROM SCHOOL on the first, third, and
fifth Friday of each month and ending on the following Monday when the child
shall return to school, and on weekends that do not occur during the regular school
term, beginning at 6:00 P.M. on the first, third, and fifth Friday of each month and
ending at 6:00 P.M. on the following Sunday.

Alternate Weekend Possession—In lieu of the weekend possession
described in the foregoing paragraph, FATHER shall have the right to possession
of the child not more than one weekend per month of FATHER’s choice beginning
at 6:00 P.M. on the day school recesses for the weekend and ending at 6:00 P.M. on

the day before school resumes after the weekend. FATHER may elect an option for

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 610f111 PagelD 99

this alternative period of weekend possession by giving written notice to
MOTHER within ninety days after the parties begin to reside more than 100 miles
apart. If FATHER makes this election, FATHER shall give MOTHER fourteen
days’ written or telephonic notice preceding a designated weekend. The weekends
chosen shall not conflict with the provisions regarding Christmas, Thanksgiving,
the child’s birthday, and Mother’s Day possession below.

2. Weekend Possession Extended by a Holiday—

Except as otherwise expressly provided in this Custom Possession Order, if
a weekend period of possession by FATHER begins on a student holiday or a
teacher in-service day that falls on a Friday during the regular school term, as
determined by the school in which the child is enrolled, or a federal, state, or local
holiday that falls on a Friday during the summer months when school is not in
session, that weekend period of possession shall begin at 6:00 P.M. on the
immediately preceding Thursday.

Except as otherwise expressly provided in this Custom Possession Order, if
a weekend period of possession by FATHER ends on or is immediately followed
by a student holiday or a teacher in-service day that falls on a Monday during the
regular school term, as determined by the school in which the child is enrolled, or a
federal, state, or local holiday that falls on a Monday during the summer months

when school is not in session, that weekend period of possession shall end at 6:00

 

Agreed Final Decree of Divorce Page 20 of 7§.

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 62 of 111 PagelD 100

P.M. on that Monday.

3. Spring Vacation in All Years—Every year, beginning at 6:00 P.M. on
the day the child is dismissed from school for the school’s spring vacation and
ending at 6:00 P.M. on the day before school resumes after that vacation.

4. Extended Summer Possession by FATHER—

With Written Notice by April 1—If FATHER gives MOTHER written
notice by April 1 of a year specifying an extended period or periods of summer
possession for that year, FATHER shall have possession of the child for forty-two
days beginning no earlier than the day after the child’s school is dismissed for the
summer vacation and ending no later than seven days before school resumes at the
end of the summer vacation in that year, to be exercised in no more than two
separate periods of at least seven consecutive days each, as specified in the written
notice. These periods of possession shall begin and end at 6:00 P.M. on each
applicable day.

Without Written Notice by April 1—If FATHER does not give MOTHER
written notice by April 1 of a year specifying an extended period or periods of
summer possession for that year, FATHER shall have possession of the child for
forty-two consecutive days beginning at 6:00 P.M. on June 15 and ending at 6:00
P.M. on July 27 of that year.

Notwithstanding the weekend periods of possession ORDERED for

 

Agreed Final Decree of Divorce Page 21 of Tact Coy

atte a,

ee Ne
: of She
Rfsg in
- Ag I)
. Sh :

Cone

  
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 63 0f111 PagelD 101

FATHER, it is expressly ORDERED that MOTHER shall have a superior right of
possession of the child as follows:

1. Summer Weekend Possession by MOTHER—If MOTHER gives
FATHER written notice by April 15 of a year, MOTHER shall have possession of
the child on any one weekend beginning at 6:00 P.M. on Friday and ending at 6:00
P.M. on the following Sunday during any one period of possession by FATHER
during FATHER’s extended summer possession in that year, provided that if a
period of possession by FATHER in that year exceeds thirty days, MOTHER may
have possession of the child under the terms of this provision on any two
nonconsecutive weekends during that period and provided that MOTHER picks up
the child from FATHER and returns the child to that same place and that no
weekend so designated interferes with Father’s Day possession.

2. Extended Summer Possession by MOTHER—If MOTHER gives
FATHER written notice by April 15 of a year, MOTHER may designate twenty-
one days beginning no earlier than the day after the child’s school is dismissed for
the summer vacation and ending no later than seven days before school resumes at
the end of the summer vacation in that year, to be exercised in no more than two
separate periods of at least seven consecutive days each, during which FATHER
shall not have possession of the child, provided that the period or periods so

designated do not interfere with FATHER’s period or periods of extended summer

 

Agreed Final Decree of Divorce Page 22 of 70.<

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 64 0f111 PagelD 102

possession or with Father’s Day possession. These periods of possession shall
begin and end at 6:00 P.M. on each applicable day.
(e) Holidays Unaffected by Distance

Notwithstanding the weekend and Thursday periods of possession of
FATHER, MOTHER and FATHER shall have the right to possession of the child
as follows:

1. Christmas Holidays in Even-Numbered Years—In even-numbered
years, FATHER shall have the right to possession of the child beginning at 6:00
P.M. on the day the child is dismissed from school for the Christmas school
vacation and ending at noon on December 28, and MOTHER shall have the right
to possession of the child beginning at noon on December 28 and ending at 6:00
P.M. on the day before school resumes after that Christmas school vacation.

2. Christmas Holidays in Odd-Numbered Years—In odd-numbered
years, MOTHER shall have the right to possession of the child beginning at 6:00
P.M. on the day the child is dismissed from school for the Christmas school
vacation and ending at noon on December 28, and FATHER shall have the right to
possession of the child beginning at noon on December 28 and ending at 6:00 P.M.
on the day before school resumes after that Christmas school vacation.

3. Thanksgiving in Odd-Numbered Years—In odd-numbered years,

FATHER shall have the right to possession of the child beginning at 6:00 P.M. on

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 65o0f111 PagelD 103

the day the child is dismissed from school for the Thanksgiving holiday and ending
at 6:00 P.M. on the Sunday following Thanksgiving.

4. Thanksgiving in Even-Numbered Years—In even-numbered years,
MOTHER shall have the right to possession of the child beginning at 6:00 P.M. on
the day the child is dismissed from school for the Thanksgiving holiday and ending
at 6:00 P.M. on the Sunday following Thanksgiving.

5.  Child’s Birthday—If a conservator is not otherwise entitled under this
Custom Possession Order to present possession of the child on the child’s birthday,
that conservator shall have possession of the child and the child’s minor siblings
beginning at 6:00 P.M. and ending at 8:00 P.M. on that day, provided that that
conservator picks up the children from the other conservator’s residence and
returns the children to that same place.

6.  Father’s Day—Father shall have the right to possession of the child
each year, beginning at 6:00 P.M. on the Friday preceding Father’s Day and ending
at 6:00 P.M. on Father’s Day, provided that if Father is not otherwise entitled under
this Custom Possession Order to present possession of the child, he shall pick up
the child from the other conservator’s residence and return the child to that same
place.

(f) | Undesignated Periods of Possession

MOTHER shall have the right of possession of the child at all other times

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 66 of 111 PagelD 104

not specifically designated in this Custom Possession Order for FATHER.
(g) General Terms and Conditions

Except as otherwise expressly provided in this Custom Possession Order, the
terms and conditions of possession of the child that apply regardless of the distance
between the residence of a parent and the child are as follows:

1. Surrender of Child by MOTHER—MOTHER is ORDERED to
surrender the child to FATHER at the beginning of each period of FATHER’s
possession at the residence of MOTHER.

If a period of possession by FATHER begins at the time the child’s school is
regularly dismissed, MOTHER is ORDERED to surrender the child to FATHER at
the beginning of each such period of possession at the school in which the child is
enrolled. If the child is not in school, FATHER shall pick up the child at the
residence of MOTHER at 6:00 P.M., and MOTHER is ORDERED to surrender the
child to FATHER at the residence of MOTHER at 6:00 P.M. under these
circumstances.

2. Surrender of Child by FATHER—FATHER is ORDERED to
surrender the child to MOTHER at the residence of FATHER at the end of each
period of possession.

If a period of possession by FATHER ends at the time the child’s school

resumes, FATHER is ORDERED to surrender the child to MOTHER at the end of

 

Agreed Final Decree of Divorce

 
   
  
  
   
  
  
   
  
  
 
    
  
  
   
  
  
  
   
  
  
  
   

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 67of111 PagelD 105

each such period of possession at the school in which the child is enrolled or, if the
child is not in school, at the residence of FATHER at 6:00 P.M.

3. Pickup of Child by FATHER—FATHER is ORDERED to pickup the
child at the residence of MOTHER at the beginning of each period of FATHER’s
possession.

4, Pickup of Child by MOTHER—MOTHER is ORDERED to pickup
the child from FATHER, if MOTHER is entitled to possession of the child, at the
end of each of FATHER’s exclusive periods of possession, at the residence of
FATHER.

5. Personal Effects—Each conservator is ORDERED to return with the
child the personal effects that the child brought at the beginning of the period of
possession.

6. Designation of Competent Adult—Each conservator may designate
any competent adult to pick up and return the child, as applicable. IT IS
ORDERED that a conservator or a designated competent adult be present when the
child is picked up or returned.

7. Inability to Exercise Possession—Each conservator is ORDERED to
give notice to the person in possession of the child on each occasion that the
conservator will be unable to exercise that conservator’s right of possession for any

specified period.

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 68 o0f111 PagelD 106

8. Written Notice—Written notice, including notice provided by
electronic mail or facsimile, shall be deemed to have been timely made if received
or, if applicable, postmarked before or at the time that notice is due. Each
conservator is ORDERED to notify the other conservator of any change in the
conservator’s electronic mail address or facsimile number within twenty-four hours
after the change.

9. Notice to School and MOTHER—If FATHER’s time of possession of
the child ends at the time school resumes and for any reason the child is not or will
not be returned to school, FATHER shall immediately notify the school and
MOTHER that the child will not be or has not been returned to school.

10. Right of First Refusal—If either parent needs to leave the child in
someone else’s possession for a period of time in excess of six (6) hours during
that parent’s possession period, the parent in possession of the child shall first off
the other parent the opportunity to care for the child during such period of time.

This concludes the Custom Possession Order.

Other Child Related Provisions

The periods of possession ordered above apply to each child the subject of
this suit while that child is under the age of eighteen years and not otherwise
emancipated.

Except as expressly provided herein, IT IS ORDERED that neither

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 69 o0f111 PagelD 107

conservator shall take possession of the children during the other conservator’s
period of possession unless there is a prior written agreement signed by both
conservators or in case of an emergency.

Daycare

IT IS ORDERED that MOTHER shall pay all costs and tuition associated
with the children’s daycare.

Our Family Wizard

It is ORDERED that all parties visit www.OurFamilyWizard.com and sign-
up for a "Parent" account to utilize the tools listed in the "Features" tab. Each party
shall sign-up through the website within three (3) days from the date this order is
signed, shall pay their own costs for a minimum one-year subscription, and shall
renew the subscription annually until further order of the court.

It is ORDERED that all parties shall communicate through the website
thereafter regarding all conservatorship and custody matters, information sharing
matters, possession schedule modifications, and reimbursable expenses. The
parties shall not email or text message each other directly regarding the child(ren),
but shall instead post all communication exclusively through the website, except in
the event of an emergency that must be acted upon in less than 24 hours. In such an
emergency, the subject and general content of any telephonic communication shall

be memorialized by a posting to the website.

  
  

gry,
a

Agreed Final Decree of Divorce Page 28 of M .
. af

2
i
7 5,
daoi N
gyi 4
* S
3 §
\ §
S
‘,
4
‘5
é
oy Sp
rer

   
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 70 o0f111 PagelD 108

It is ORDERED that all parties shall communicate all significant
information pertaining to the child(ren)'s educational, medical, dental,
psychological, and social status, including but not limited to school sponsored
events, extracurricular activities, and medical or dental appointments, to the other
party within 24 hours of scheduling such an appointment or upon receipt of such

information.

It is ORDERED that all parties shall respond to the communication or
request of the other party within 48 hours if a response is required. If a party fails
to respond within 48 hours without requesting an extension of time to obtain
further information with which to reply, including but not limited to seeking legal
counsel or independent medical advice, then such failure to respond shall be
deemed a consent or a waiver, as the case may be, of the action, activity, period, or
decision requested or offered.

It is ORDERED that any requirement herein that agreements with or notices
to the other party be in writing shall be communicated exclusively through the
website.

It is ORDERED that all parties shall utilize the website's "Expense Log"
feature, OFWpay, whenever applicable to ensure a future record of all potentially
reimbursable expenses and to mitigate the likelihood of future litigation over such

matters.

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 710f111 PagelD 109

It is ORDERED that all parties shall preserve the original of any scanned
document that is posted through the website. If a party does not have the capability
of scanning a required document and attaching the electronic version for posting to
the website, they shall post a description of the document on the website and mail a

copy of the document to the other party within 48 hours.

IT IS ORDERED that all parties shall complete, sign, and submit a
“Professional Permission Form" to allow access to the accounts by the parenting
facilitator, parenting coordinator, social study evaluator, amicus attorney, attorney
ad litem, guardian ad litem, or other court appointed professionals, if any.

Domestic Travel

IT IS ORDERED that, until a child reaches the age of five years, the
following arrangements for the travel of the child shall control:

Adult to Accompany Child—IT IS ORDERED that FATHER shall travel
with the child between the residence of MOTHER and that of FATHER at the
beginning of each period of possession. IT IS FURTHER ORDERED that
MOTHER shall travel with the child between the residence of FATHER and that
of MOTHER at the end of each period of possession. In place of this requirement,
each conservator is authorized to designate a responsible adult known to the child
to travel with the child between the residences of the parties. IT IS FURTHER

ORDERED that the child shall not travel alone.between the residence of FATHER

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 72 of 111 PageIlD 110

and that of MOTHER until the child reaches the age of five years.

Expenses Shared by FATHER and MOTHER—IT IS ORDERED that
FATHER shall pay all travel expenses, charges, escort fees, and air fares incurred
for the child for transportation from the residence of MOTHER to that of
FATHER. IT IS FURTHER ORDERED that MOTHER shall pay all travel
expenses, charges, escort fees, and air fares incurred for the child for transportation
from the residence of FATHER to that of MOTHER.

IT IS ORDERED that the following provisions shall govern the
arrangements for the travel of the child to and from FATHER after the child
reaches the age of five years.

Notice of Place and Time of Possession—IT IS ORDERED that, if a parent
desires to take possession of the child at an airport near that parent’s residence,
that parent shall state these facts in a notice letter to the other parent:

a. the airport where Sole Managing Conservator is to surrender the child;

b. the date and time of the flight on which the child is scheduled to
leave; and

c. the airline and flight number of the airplane on which the child is
scheduled to leave.

IT IS FURTHER ORDERED that, if MOTHER desires to take possession of
the child at an airport near MOTHER’s residence, MOTHER shall state these facts

in a notice letter to FATHER:

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 73 0f111 PagelD 111

a. the airport where FATHER is to surrender the child;

b. the date and time of the flight on which the child is scheduled to
leave; and

c. the airline and flight number of the airplane on which the child is
scheduled to leave.

Flight Arrangements—IT IS ORDERED that each conservator shall make
airline reservations for the child only on major commercial passenger airlines on
flights having no change of airplanes between the airport of departure and the
airport of final arrival (a “nonequipment change flight”). IT IS FURTHER
ORDERED that each conservator shall make airline reservations for the child on
flights that depart from a commercial airport near the residence of the other
conservator that offers regularly scheduled passenger flights to various cities
throughout the United States on major commercial passenger airlines.

Delivery and Pickup by MOTHER—IT IS ORDERED that MOTHER shall
deliver the child to the airport from which the child is scheduled to leave at the
beginning of each period of possession at least 2 hours before the scheduled
departure time. IT IS FURTHER ORDERED that MOTHER shall surrender the
child to a flight attendant who is employed by the airline and who will be flying on
the same flight on which the child is scheduled.

IT IS FURTHER ORDERED. that MOTHER shall take possession of the

child at the end of FATHER’s period of possession at the airport where the child is

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 740f111 PagelD 112

scheduled to return and at the specific airport gate where the passengers from the

child’s scheduled flight disembark.

Pickup and Return by FATHER—IT IS ORDERED that FATHER shall take
possession of the child at the beginning of each period of possession at the airport
where the child is scheduled to arrive and at the specific airport gate where the

passengers from the child’s scheduled flight disembark.

IT IS FURTHER ORDERED that FATHER, at the end of each period of
possession, shall deliver the child to the airport where the child is scheduled to
depart at least 2 hours before the scheduled departure time and surrender the child
to a flight attendant who is employed by the airline and who will be flying on the
same flight on which the child is scheduled to return.

Missed Flight—IT IS ORDERED that any conservator who has possession
of the child at the time shall notify the other conservator immediately if the child is
not placed on a scheduled flight at the beginning or end of a period of possession.
IT IS FURTHER ORDERED that, if the child should miss a scheduled flight, the
conservator having possession of the child when the flight is missed shall schedule
another nonequipment change flight for the child as soon as is possible after the
originally scheduled flight and shall pay any additional expense associated with the
changed flight and give the other conservator notice of the date and time of that

flight.

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 750f111 PagelD 113

Expenses Shared by FATHER and MOTHER—IT IS ORDERED that
FATHER shall purchase in advance the airline tickets (including escort fees) to be
used by the child for the child’s flight from the airport near the residence of
MOTHER to the airport near the residence of FATHER. IT IS FURTHER
ORDERED that FATHER shall make the necessary arrangements with the airlines
and with MOTHER in order that the airline tickets are available to the child before
a scheduled flight. IT IS FURTHER ORDERED that MOTHER shall purchase in
advance the airline tickets (including escort fees) to be used by the child for the
child’s flight from the airport near the residence of FATHER to the airport near the
residence of MOTHER. IT IS FURTHER ORDERED that MOTHER shall make
the necessary arrangements with the airlines and with FATHER in order that the
airline tickets are available to the child before a scheduled flight.

Miscellaneous Expenses—IT IS ORDERED that the expenses of a
conservator incurred in traveling to and from an airport, as well as related parking
and baggage-handling expenses, are the sole responsibility of the conservator
delivering or receiving the child at the airport.

Child Support

IT IS ORDERED that MOHAN KUMAR RAVI is obligated to pay and

shall pay to MANOGNA DEVABHAKTUNI child support of one thousand three

hundred seventy dollars and no cents ($1370.00) per month, with the first payment

    
 

 

By

Agreed Final Decree of Divorce Page 34 of 70 iis
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 76 0f111 PagelD 114

being due and payable on January 1, 2016 and a like payment being due and
payable on the Ist day of each month thereafter until the first month following the
date of the earliest occurrence of one of the events specified below:

1. any child reaches the age of eighteen years or graduates from high
school, whichever occurs later, subject to the provisions for support beyond the age
of eighteen years set out below;

2. any child marries;

3. any child dies;

4. any child enlists in the armed forces of the United States and begins
active service as defined by section 101 of title 10 of the United States Code; or

5. any child's disabilities are otherwise removed for general purposes; or

Thereafter, MOHAN KUMAR RAVI is ORDERED to pay MANOGNA
DEVABHAKTUNI child support of one thousand ninety-six dollars and no cents
($1096.00) each month beginning the same day of the first month following the
last month in which child support was payable according to the preceding
paragraph, payable on or before that date and on or before the same day of each
month thereafter until the next occurrence of one of the events specified above for
another child.

If a child is eighteen years of age and has not graduated from high school, IT

IS ORDERED that MOHAN KUMAR RAVI's obligation to pay child support to

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 77 of111 PagelD 115

MANOGNA DEVABHAKTUNI shall not terminate but shall continue for as long
as the child is enrolled-

1. under chapter 25 of the Texas Education Code in an accredited
secondary school in a program leading toward a high school diploma or under
section 130.008 of the Education Code in courses for joint high school and junior
college credit and is complying with the minimum attendance requirements of
subchapter C of chapter 25 of the Education Code or

2. ona full-time basis in a private secondary school in a program leading
toward a high school diploma and is complying with the minimum attendance
requirements imposed by that school.

Payment

IT IS ORDERED that all payments shall be made directly to MAGNONA
DEVABHAKTUNI by check, cash, or money order. On this date the Court signed
an Income Withholding for Support. If MOHAN KUMAR RAVI is 31 days past
due to his child support payment, MANOGNA DEVABHAKTUNI may file the
Income Withholding for Support with the Denton County District Clerk’s office.

If the Income Withholding for Support is filed, IT IS ORDERED that any
employer of MOHAN KUMAR RAVI shall be ordered to withhold from earnings
for child support from the disposable earnings of MOHAN KUMAR RAVI for the

support of T.R. and K.R.

 

Agreed Final Decree of Divorce Page 36 of 7

 
 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 78 0f111 PagelD 116

IT IS FURTHER ORDERED that all amounts withheld from the disposable
earnings of MOHAN KUMAR RAVI by the employer and paid in accordance with
the order to that employer shall constitute a credit against the child support
obligation. Payment of the full amount of child support ordered paid by this decree
through the means of withholding from earnings shall discharge the child support
obligation. If the amount withheld from earnings and credited against the child
support obligation is less than 100 percent of the amount ordered to be paid by this
decree, the balance due remains an obligation of MOHAN KUMAR RAVI and it
is hereby ORDERED that MOHAN KUMAR RAVI pay the balance due directly
to the state disbursement unit specified below.

Change of Employment

IT IS FURTHER ORDERED that MOHAN KUMAR RAVI shall notify this
Court and MANOGNA DEVABHAKTUNI by USS. certified mail, return receipt
requested, of any change of address and of any termination of employment. This
notice shall be given no later than seven days after the change of address or the
termination of employment. This notice or a subsequent notice shall also provide
the current address of MOHAN KUMAR RAVI and the name and address of his
current employer, whenever that information becomes available.

Clerk's Duties

IT IS ORDERED that, on the request of a prosecuting attorney, the title IV-

 

Agreed Final Decree of Divorce

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 79 0f111 PagelD 117

D agency, the friend of the Court, a domestic relations office, MANOGNA
DEVABHAKTUNI, MOHAN KUMAR RAVI, or an attorney representing
MANOGNA DEVABHAKTUNI or MOHAN KUMAR RAVI, the clerk of this
Court shall cause a certified copy of the Income Withholding for Support to be
delivered to any employer.
Other Child Support Provisions

Extra-Curricular Activities

IT IS ORDERED that MANOGNA DEVABHAKTUNI and MOHAN
KUMAR RAVI shall each be responsible for fifty percent (50%) of all costs
associated with one agreed upon extracurricular activity per child per fall semester,
spring semester and summer.
Health Care

1. IT IS ORDERED that MOHAN KUMAR RAVI and MANOGNA
DEVABHAKTUNI shall each provide medical support for the child as set out in
this order as additional child support for as long as the Court may order MOHAN
KUMAR RAVI and MANOGNA DEVABHAKTUNI to provide support for the
child under sections 154.001 and 154.002 of the Texas Family Code. Beginning
on the day MOHAN KUMAR RAVI and MANOGNA DEVABHAKTUNI's
actual or potential obligation to support the child under sections 154.001 and

154.002 of the Family Code terminates, IT IS ORDERED that MOHAN KUMAR

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 800f111 PagelD 118

RAVI and MANOGNA DEVABHAKTUNI are discharged from the obligations
set forth in this medical support order, except for any failure by a parent to fully
comply with those obligations before that date.

2. Definitions -

"Health Insurance" means insurance coverage that provides basic vision,
dental and health-care services, including usual physician services, office visits,
hospitalization, and laboratory, X-ray, and emergency services, coverage that may
be provided through a health maintenance organization or other private or public
organization, other than medical assistance under chapter 32 of the Texas Human
Resources Code.

"Reasonable cost" means the cost of health insurance coverage for a child
that does not exceed 9 percent of MOHAN KUMAR RAVIT's annual resources, as
described by section 154.062(b) of the Texas Family Code.

"Reasonable and necessary health-care expenses not paid by insurance and
incurred by or on behalf of a child" include, without limitation, any copayments for
office visits or prescription drugs, the yearly deductible, if any, and medical,
surgical, prescription drug, mental health-care services, dental, eye care,
ophthalmological, and orthodontic charges. These reasonable and necessary
health-care expenses do not include expenses for travel to and from the health-care

provider or for nonprescription medication.

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 810f111 PagelD 119

"Furnish" means -

a. to hand deliver the document by a person eighteen years of age
or older either to the recipient or to a person who is eighteen
years of age or older and permanently resides with the recipient;

b. to deliver the document to the recipient by certified mail, return
receipt requested, to the recipient's last known mailing or
residence address;

c. to deliver the document to the recipient at the recipient's last
known mailing or residence address using any person or entity
whose principal business is that of a courier or deliverer of
papers or documents either within or outside the United States;
or

d. to deliver the document to the recipient at the recipient's
electronic mail address and in the event of any change in either
party's electronic mail address, that party is ORDERED to
notify the other party of such change in writing within twenty-
four hours after the change.

3. Findings on Health Insurance Availability- Having considered the
cost, accessibility, and quality of health insurance coverage available to the parties,

the Court finds:

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 82 of 111 PagelD 120

Health insurance is available or is in effect for the child through MOHAN
KUMAR RAVI's employment or membership in a union, trade association, or
other organization at a reasonable cost.

IT IS FURTHER FOUND that the following orders regarding health-care
coverage are in the best interest of the child.

4. Provision of Health-Care Coverage -

As additional child support, MOHAN KUMAR RAVI is ORDERED to
maintain health insurance for the children who are the subject of this suit that
covers basic vision, dental and health-care services, including usual physician
services, office visits, hospitalization, laboratory, X-ray, and emergency services.

MOHAN KUMAR RAVI is ORDERED to maintain such health insurance
in full force and effect on any child who is the subject of this suit as long as child
support is payable for that child. MOHAN KUMAR RAVI is ORDERED to
convert any group insurance to individual coverage or obtain other health
insurance for the child within fifteen days of termination of his employment or
other disqualification from the group insurance. MOHAN KUMAR RAVI is
ORDERED to exercise any conversion options or acquisition of new health
insurance in such a manner that the resulting insurance equals or exceeds that in
effect immediately before the change.

MOHAN KUMAR RAVI is ORDERED to furnish MANOGNA

 

Agreed Final Decree of Divorce

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 83 0f111 PagelD 121

DEVABHAKTUNI a true and correct copy of the health insurance policy or
certification and a schedule of benefits within 10 days of the signing of this order.
MOHAN KUMAR RAVI is ORDERED to _ fumish MANOGNA
DEVABHAKTUNI the insurance cards and any other forms necessary for use of
the insurance within 10 days of the signing of this order. MOHAN KUMAR RAVI
is ORDERED to provide, within three days of receipt by him, to MANOGNA
DEVABHAKTUNI any insurance checks, other payments, or explanations of
benefits relating to any medical expenses for the child that MANOGNA
DEVABHAKTUNI paid or incurred.

Pursuant to section 1504.051 of the Texas Insurance Code, IT IS ORDERED
that if MOHAN KUMAR RAVI is eligible for dependent health coverage but fails
to apply to obtain coverage for the child, the insurer shall enroll the child on
application ofp MANOGNA DEVABHAKTUNI or others as authorized by law.

Pursuant to section 154.183(c) of the Texas Family Code, the reasonable and
necessary health-care expenses of the child that are not reimbursed by health
insurance are allocated as follows: MANOGNA DEVABHAKTUNI is ORDERED
to pay 50 percent and MOHAN KUMAR RAVI is ORDERED to pay 50 percent
of the unreimbursed health-care expenses if, at the time the expenses are incurred,
MOHAN KUMAR RAVI is providing health insurance as ordered.

The party who incurs a health-care expense on behalf of the child is

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 840f111 PagelD 122

ORDERED to furnish to the other party all forms, receipts, bills, statements, and
explanations of benefits reflecting the uninsured portion of the health-care
expenses within thirty days after he or she receives them. The nonincurring party
is ORDERED to pay his or her percentage of the uninsured portion of the health-
care expenses either by paying the health-care provider directly or by reimbursing
the incurring party for any advance payment exceeding the incurring party's
percentage of the uninsured portion of the health-care expenses within thirty days
after the nonincurring party receives the forms, receipts, bills, statements, and
explanations of benefits.

These provisions apply to all unreimbursed health-care expenses of the child
who is the subject of this suit that are incurred while child support is payable for
the child.

5. Secondary Coverage - IT IS ORDERED that if a party provides
secondary health insurance coverage for the child, both parties shall cooperate
fully with regard to the handling and filing of claims with the insurance carrier
providing the coverage in order to maximize the benefits available to the child and
to ensure that the party who pays for health-care expenses for the child is
reimbursed for the payment from both carriers to the fullest extent possible.

6. Compliance with Insurance Company Requirements - Each party is

ORDERED to conform to all requirements imposed by the terms and conditions of

 

Agreed Final Decree of Divorce Page 43 of

o
4

 
 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 850f111 PagelD 123

the policy of health insurance covering the child in order to assure the maximum
reimbursement or direct payment by the insurance company of the incurred health-
care expense, including but not limited to requirements for advance notice to any
carrier, second opinions, and the like. Each party is ORDERED to use "preferred
providers," or services within the health maintenance organization, if applicable.
Disallowance of the bill by a health insurer shall not excuse the obligation of either
party to make payment. Excepting emergency health-care expenses incurred on
behalf of the child, if a party incurs health-care expenses for the child using "out-
of-network" health-care providers or services, or fails to follow the health
insurance company procedures or requirements, that party shall pay all such
health-care expenses incurred absent (1) written agreement of the parties allocating
such health-care expenses or (2) further order of the Court.

7. Claims - Except as provided in this paragraph, the party who is not
carrying the health insurance policy covering the child is ORDERED to furnish to
the party carrying the policy, within fifteen days of receiving them, any and all
forms, receipts, bills, and statements reflecting the health-care expenses the party
not carrying the policy incurs on behalf of the child. In accordance with section
1204.251 and 1504.055(a) of the Texas Insurance Code, IT IS ORDERED that the
party who is not carrying the health insurance policy covering the child, at that

party's option, may file any claims for health-care expenses directly with the

 

Agreed Final Decree of Divorce

 

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 86 of 111 PagelD 124

insurance carrier with and from whom coverage is provided for the benefit of the
child and receive payments directly from the insurance company. Further, for the
sole purpose of section 1204.251 of the Texas Insurance Code, MANOGNA
DEVABHAKTUNI is designated the managing conservator or possessory
conservator of the child.

The party who is carrying the health insurance policy covering the child is
ORDERED to submit all forms required by the insurance company for payment or
reimbursement of health-care expenses incurred by either party on behalf of the
child to the insurance carrier within fifteen days of that party's receiving any form,
receipt, bill, or statement reflecting the expenses.

8. Constructive Trust for Payments Received - IT IS ORDERED that
any insurance payments received by a party from the health insurance carrier as
reimbursement for health-care expenses incurred by or on behalf of the child shall
belong to the party who paid those expenses. IT IS FURTHER ORDERED that the
party receiving the insurance payments is designated a constructive trustee to
receive any insurance checks or payments for health-care expenses paid by the
other party, and the party carrying the policy shall endorse and forward the checks
or payments, along with any explanation of benefits received, to the other party
within three days of receiving them.

9. WARNING - A PARENT ORDERED TO PROVIDE HEALTH

 

Agreed Final Decree of Divorce

 

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 87 of 111 PagelD 125

INSURANCE OR TO PAY THE OTHER PARENT ADDITIONAL CHILD
SUPPORT FOR THE COST OF HEALTH INSURANCE WHO FAILS TO DO
SO IS LIABLE FOR NECESSARY MEDICAL EXPENSES OF THE CHILD,
WITHOUT REGARD TO WHETHER THE EXPENSES WOULD HAVE BEEN
PAID IF HEALTH INSURANCE HAD BEEN PROVIDED, AND FOR THE
COST OF HEALTH INSURANCE PREMIUMS OR CONTRIBUTIONS, IF
ANY, PAID ON BEHALF OF THE CHILD.

10. Notice to Employer - On this date a Medical Support Notice was
authorized to be issued by the Court. For the purpose of section 1169 of title 29 of
the United States Code, the party not carrying the health insurance policy is
designated the custodial parent and alternate recipient's representative.
Miscellaneous Child Support Provisions

Support as Obligation of Estate

IT IS ORDERED that the provisions for child support in this decree shall be
an obligation of the estate of MOHAN KUMAR RAVI and shall not terminate on
the death of MOHAN KUMAR RAVI. Payments received for the benefit of the
child, including payments from the Social Security Administration, Department of
Veterans Affairs or other governmental agency or life insurance proceeds, annuity
payments, trust distributions, or retirement survivor benefits, shall be a credit

against this obligation. Any remaining balance of the child support is an obligation

 

Agreed Final Decree of Divorce Page 46 of 71 ais one

  
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 880f111 PagelD 126

of MOHAN KUMAR RAVI's estate.

Termination of Orders on Remarriage of Parties but Not on Death of
Obligee

The provisions of this decree relating to current child support terminate on
the remarriage of MOHAN KUMAR RAVI to MANOGNA DEVABHAKTUNI
unless a nonparent or agency has been appointed conservator of the child under
chapter 153 of the Texas Family Code. An obligation to pay child support under
this decree does not terminate on the death of MANOGNA DEVABHAKTUNI but
continues as an obligation to T.R. and K.R.

Medical Notification

Each party is ORDERED to inform the other party within 2 hours of any
medical condition of the child requiring surgical intervention, hospitalization, or
both.

Within 7 days after the Court signs this decree, each party is ORDERED to
execute -

1. all necessary releases pursuant to the Health Insurance Portability and
Accountability Act (HIPAA) and 45 C.F.R. section 164.508 to permit the other
conservator to obtain health-care information regarding the child; and

2. for all health-care providers of the child, an authorization for

disclosure of protected health information to the other conservator pursuant to the

 

 

Agreed Final Decree of Divorce Page 47 of Tffe

  
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 89 0f111 PagelD 127

HIPAA and 45 C.F.R. section 164.508.

Each party is further ORDERED to designate the other conservator as a
person to whom protected health information regarding the child may be disclosed
whenever the party executes an authorization for disclosure of protected health
information pursuant to the HIPAA and 45 C.F.R. section 164.508.

Information Regarding Parties

The information required for each party by section 105.006(a) of the Texas
Family Code is as follows:

Name: MOHAN KUMAR RAVI

Social Security number: xxx-xx-7144

Driver's license number: xxxx5614 Issuing state: Texas

Current residence address: 12409 Pleasant Hill Lane, Frisco, Texas 75033

Mailing address: same as above

Home telephone number: (469) 789-4824

Name of employer: Verizon

Address of employment: 700 Hidden Ridge Drive, Irving, Texas 75038

Work telephone number:

Name: MANOGNA DEVABHAKTUNI

Social Security number: xxx-xx-0622

Driver's license number: 20770231 Issuing state: Texas

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 90o0f111 PagelD 128

Current residence address: 2355 Lebanon Rd., Apt. 2107, Frisco, TX 75034

Mailing address: 2355 Lebanon Rd., Apt. 2107, Frisco, TX 75034

Home telephone number: 469-441-9969

Name of employer: Concentra

Address of employment: 5080 Spectrum Dr., Addison, TX 75001

Work telephone number: 972-725-6630
Required Notices

EACH PERSON WHOIS A PARTY TO THIS ORDER IS ORDERED TO
NOTIFY EACH OTHER PARTY, THE COURT, AND THE STATE CASE
REGISTRY OF ANY CHANGE IN THE PARTY'S CURRENT RESIDENCE
ADDRESS, MAILING ADDRESS, HOME TELEPHONE NUMBER, NAME OF
EMPLOYER, ADDRESS OF EMPLOYMENT, DRIVER'S LICENSE NUMBER,
AND WORK TELEPHONE NUMBER. THE PARTY IS ORDERED TO GIVE
NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED
INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE STATE
CASE REGISTRY ON OR BEFORE THE 60TH DAY BEFORE THE
INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR COULD NOT
HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO PROVIDE 60-
DAY NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE

CHANGE ON OR BEFORE THE FIFTH DAY AFTER THE DATE THAT THE

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 91o0f111 PagelD 129

PARTY KNOWS OF THE CHANGE.

THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER
PARTY, THE COURT, AND THE STATE CASE REGISTRY CONTINUES AS
LONG AS ANY PERSON, BY VIRTUE OF THIS ORDER, IS UNDER AN
OBLIGATION TO PAY CHILD SUPPORT OR ENTITLED TO POSSESSION
OF OR ACCESS TO A CHILD.

FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO
PROVIDE EACH OTHER PARTY, THE COURT, AND THE STATE CASE
REGISTRY WITH THE CHANGE IN THE REQUIRED INFORMATION MAY
RESULT IN FURTHER LITIGATION TO ENFORCE THE ORDER,
INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY
BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A
FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT
FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.

Notice shall be given to the other party by delivering a copy of the notice to
the party by registered or certified mail, return receipt requested. Notice shall be
given to the Court by delivering a copy of the notice either in person to the clerk of
this Court or by registered or certified mail addressed to the clerk at 1450 E.
McKinney Street, Suite 1200, Denton, Texas 76209. Notice shall be given to the

state case registry by mailing a copy of the notice to State Case Registry, Contract

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 92 0f 111 PagelD 130

Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.

NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU
MAY USE REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD
CUSTODY SPECIFIED IN THIS ORDER. A PEACE OFFICER WHO RELIES
ON THE TERMS OF A COURT ORDER AND THE OFFICER'S AGENCY ARE
ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY CLAIM,
CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING
THE TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY
PERSON WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN ORDER
THAT IS INVALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE
THAT MAY BE PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG
AS TWO YEARS AND A FINE OF AS MUCH AS $10,000.

Warnings to Parties

WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER
FOR CHILD SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD
MAY RESULT IN FURTHER LITIGATION TO ENFORCE THE ORDER,
INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY
BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A

FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT

 

Agreed Final Decree of Divorce Page 51 of 7f CG

  
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 930f111 PagelD 131

FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.

FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO
THE PLACE AND IN THE MANNER REQUIRED BY A COURT ORDER
MAY RESULT IN THAT PARTY NOT RECEIVING CREDIT FOR MAKING
THE PAYMENT.

FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT
JUSTIFY DENYING THAT PARTY COURT-ORDERED POSSESSION OF OR
ACCESS TO A CHILD. REFUSAL BY A PARTY TO ALLOW POSSESSION
OF OR ACCESS TO A CHILD DOES NOT JUSTIFY FAILURE TO PAY
COURT-ORDERED CHILD SUPPORT TO THAT PARTY.

Division of Marital Estate

The Court finds that the following is a just and right division of the parties’
marital estate having due regard for the rights of each party and the children of the
marriage.

Property to Husband

IT IS ORDERED AND DECREED that the husband, MOHAN KUMAR
RAVI, is awarded the following as his sole and separate property, and the wife is
divested of all right, title, interest, and claim in and to that property:

H-1. The following real property, including but not limited to any escrow

funds, prepaid insurance, utility deposits, keys, house plans, home security access

 

Agreed Final Decree of Divorce

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 94o0f111 PagelD 132

and code, garage door opener, warranties and service contracts, and title and
closing documents.
1. 12409 Pleasant Hill Lane, Frisco, Texas 75033, with the legal
description of Knolls of Frisco, Phase 1, Blk H, Lot 32.
2. Wife shall return to Husband any and all garage door openers, keys,
and home access to the above listed house by December 15, 2015

H-2. All household furniture, furnishings, fixtures, goods, art objects,
collectibles, appliances, and equipment in the possession of the husband or subject
to his sole control.

H-3. All clothing, jewelry, and other personal effects in the possession of
the husband or subject to his sole control.

H-4. All sums of cash in the possession of the husband or subject to his
sole control, including funds on deposit, together with accrued but unpaid interest,
in banks, savings institutions, or other financial institutions, which accounts stand
in the husband’s sole name or from which the husband has the sole right to
withdraw funds or which are subject to the husband’s sole control, including but
not limited to:

1. Wells Fargo checking account ending in 4622;

2. Wells Fargo Way2Save savings account ending in 2815; and

3. Capital One Money Market ending in 0371;

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 95o0f111 PagelD 133

H-5. The sum, whether matured or unmatured, accrued or unaccrued,
vested or otherwise, together with all increases thereof, the proceeds therefrom,
and any other rights related to any profit-sharing plan, retirement plan, Keogh plan,
pension plan, employee stock option plan, 401(k) plan, employee savings plan,
accrued unpaid bonuses, disability plan, or other benefits existing by reason of the
husband’s past, present, or future employment in the following accounts:

1. One hundred percent (100%) of the Verizon defined contribution plan
held in the name of husband.

H-6. The 2014 Honda motorcycle with vehicle identification number
JH2SC6514EK1000142, together with all prepaid insurance, keys, and title
documents.

H-7. The 2013 Volkswagen motor vehicle with vehicle identification

number IVWBN7A30DC112794, together with all prepaid insurance, keys, and

title documents.

a. Wife shall execute a transfer of title to remove her name from the
above stated vehicle on or before January 1, 2016 and thereafter
provide said title to Husband.

H-8. The limited liability company known as Yoh Info Tech LLC,
including but not limited to all furniture, fixtures, machinery, equipment,

inventory, cash, receivables, accounts, goods, and supplies; all personal property

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 96 o0f 111 PagelD 134

used in connection with the operation of the business; and all rights and privileges,
past, present, or future, arising out of or in connection with the operation of the
business. Husband’s attorney shall draft documents to remove Wife’s name from
ownership.

Confirmation of Husband’s Separate Property

IT IS ORDERED AND DECREED the husband is awarded the following as
his sole and separate property, and the wife is divested of all right, title, interest,
and claim in and to that property:

1. The gold chain originally belonging to Husband’s mother

a. MANOGNA DEVABHAKTUNI shall return the gold chain to
MOHAN RAVI on or before December 15, 2015

Property to Wife

IT IS ORDERED AND DECREED that the wife, MANOGNA
DEVABHAKTUNI, is awarded the following as her sole and separate property,
and the husband is divested of all right, title, interest, and claim in and to that
property:

W-1. All household furniture, furnishings, fixtures, goods, art objects,
collectibles, appliances, and equipment in the possession of the wife or subject to

her sole control.

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 97of111 PagelD 135

W-2. All clothing, jewelry, and other personal effects in the possession of
the wife or subject to her sole control, including but not limited to the following:

1. All gold jewelry in the parties’ safety deposit box, except the gold
chain of Husband’s mother.

W-3. All sums of cash in the possession of the wife or subject to her sole
control, including funds on deposit, together with accrued but unpaid interest, in
banks, savings institutions, or other financial institutions, which accounts stand in
the wife’s sole name or from which the wife has the sole right to withdraw funds or
which are subject to the wife’s sole control, including but not limited to:

1. Bank of America checking account ending in 975; and

2. Bank of America saving account ending in 1116.

W-4. All individual retirement accounts, simplified employee pensions,
annuities, and variable annuity life insurance benefits in the wife’s name, including
but not limited to:

1. Concentra 401K retirement account.

2. Capital One IRA Account in wife’s name with account number ending
in 134; and

3. Capital One IRA Account in husband’s name with account number

ending in 380.

 

  

Agreed Final Decree of Divorce Page 560f70
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 98o0f111 PagelD 136

W-5. All brokerage accounts, stocks, bonds, mutual funds, and securities
registered in the wife’s name, together with all dividends, splits, and other rights
and privileges in connection with them.

W-6. The 2012 Honda Odyssey motor vehicle with vehicle identification
number SFNRL5H94CB015850, together with all prepaid insurance, keys, and title
documents.

Confirmation of Wife’s Separate Property

IT IS ORDERED AND DECREED that the wife is awarded the following as
her sole and separate property, and the husband is divested of all right, title,
interest, and claim in and to that property:

1. $15,000.00 paid to Wife by Husband on January 1, 2016;
2. $25,000.00 paid to Wife by Husband on February 1, 2016; and
3. $25,000.00 paid to Wife by Husband on March 15, 2016.

Debts to Husband

IT IS ORDERED AND DECREED that the husband, MOHAN KUMAR
RAVI, shall pay, as a part of the division of the estate of the parties, and shall

indemnify and hold the wife and her property harmless from any failure to so

discharge, these items:

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 99o0f111 PagelD 137

H-1. The balance due, including principal, interest, and all other charges,
on the promissory note payable and given as part of the purchase price of and
secured by a lien on the 2014 Honda motorcycle awarded to husband.

H-2. The balance due, including principal, interest, and all other charges,
on the promissory note payable and given as part of the purchase price of and
secured by a lien on the 2013 Volkswagen motor vehicle awarded to husband.

H-3. The following debts, charges, liabilities, and obligations:

1. The Discover Card ending in 4052 and held in the name of
husband.

H-4. All debts, charges, liabilities, and other obligations incurred solely by
the husband from and after December 3, 2015.

H-5. All encumbrances, ad valorem taxes, liens, assessments, or other
charges due or to become due on the real and personal property awarded to the
husband in this decree unless express provision is made in this decree to the
contrary.

Debts to Wife

W-1. The balance due, including principal, interest, and all other charges,
on the promissory note payable and given as part of the purchase price of and

secured by a lien on the 2012 Honda Odyssey motor vehicle awarded to wife.

 

Agreed Final Decree of Divorce Page 58 of 3
f

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 100o0f111 PagelD 138

W-2. Any and all debt associated with the American Express card account
ending in 4005 in wife’s name.
Other Property Related Provisions

Refinance of Marital Residence

IT IS FURTHER ORDERED AND DECREED that Husband shall refinance
the marital residence located at 12409 Pleasant Hill Lane, Frisco, Texas 75033,
with sixty (60) days of the entry of this Decree, thereby removing Wife’s name
from the note. If Husband fails to refinance the mortgage on the home within sixty
(60) days from entry of the Decree of Divorce, then the house shall be listed for
sale.

Payments to Wife

IT IS ORDERED that Husband shall pay to Wife the following payments on
the following dates:

1. $15,000.00 on January 1, 2016;

2. $25,000.00 on February 1, 2016; and

3. $25,000.00 on March 15, 2016.

IT IS FURTHER ORDERED that if Husband fails to make any of these
payments on the date ordered, then the house located at 12409 Pleasant Hill Lane,
Frisco, Texas 75033 shall be listed for sale within seven (7) business days of the

date the payment was due

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 101o0f111 PagelD 139

Payments to Credit Cards

IT IS ORDERED that the Citibank Credit Card held in the name of
MANOGNA DEVABHAKTUNI, with account number ending in 3059, shall be
paid by December 4, 2015 as follows:

1. $16,000.00 from Husband’s Wells Fargo Way2Save savings account;
and

2. $18,388.00 from Wife’s Bank of America savings account.

IT IS FURTHER ORDERED that $1500.00 from Wife’s Bank of America
savings account shall be paid to the American Express card held in the name of
MANOGNA DEVABHAKTUNI, with account number ending in 4005.

Credit Cards to be Closed

IT IS ORDERED that all joint credit card accounts obtained by the parties
between the date of marriage and date of divorce shall be closed.

Sale of Marital Residence

IT IS ORDERED that, if Husband fails to make any of the payments to Wife
scheduled for January 1, 2016, February 1, 2016, or March 15, 2016, the marital
residence located at 12409 Pleasant Hill Lane, Frisco, TX 75033 shall be sold
under the following terms and conditions:

1. The parties shall list the property for sale within seven (7) days

of a missed payment by Husband with a duly licensed real estate broker mutually

 

Agreed Final Decree of Divorce Page 60 of PPrearr.
P » Up

Prot
é
Sere %
fos Ne ‘
S
Hoh g
AS, f §
sas}

*y
}
fac
oN Zp

  

 

    
 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 102 0f111 PagelD 140

agreed upon by MANOGNA DEVABHAKTUNI AND MOHAN KUMAR RAVI,
having sales experience in the area where the property is located, provided further
that the real estate broker shall be an active member in the Multiple Listing Service
with the Denton, Frisco, Plano, or Denton County Board of Realtors.

2. The property shall be sold for a price that is mutually agreeable
to MANOGNA DEVABHAKTUNI and MOHAN KUMAR RAVI. If
MANOGNA DEVABHAKTUNI and MOHAN KUMAR RAVI are unable to
agree on a Sales price, on the application of either party, the property shall be sold
under terms and conditions determined by a court-appointed receiver.

3. If the property is not sold within 180 days after it is placed on
the market for sale, either party shall make application for the property to be sold
under terms and conditions determined by a court-appointed receiver.

4. MOHAN KUMAR RAVI shall pay one hundred percent
(100%) of all payments of principal, interest, taxes, and insurance on the property
during the pendency of the sale, and MOHAN KUMAR RAVI shall have the
exclusive right to enjoy the use and possession of the premises until the house is
sold. All maintenance and repairs necessary to keep the property in its present
condition shall be paid by MOHAN KUMAR RAVI.

5. The net sale proceeds following payment of items in paragraph

6 below shall be distributed as follows:

 

Agreed Final Decree of Divorce

 
6.

_ Case 3:19-cv-01743-N-BT Document 9 Filed 08/28/19 Page 1030f111 PagelD 141

If the first $15,000.00 payment due MANOGNA
DEVANHAKTUNI on January 1, 2016 is missed, $65,000.00
to MANOGNA DEVANHAKTUNI and the remainder to
MOHAN KUMAR RAVI;

If the second $25,000.00 payment due MANOGNA
DEVANHAKTUNI on February 1, 2016 is missed, $50,000.00
to MANOGNA DEVANHAKTUNI and the remainder to
MOHAN KUMAR RAVI; and

If the third $25,000.00 payment due MANOGNA
DEVANHAKTUNI on March 15, 2016 is missed, $25,000.00
to MANOGNA DEVANHAKTUNI and the remainder to
MOHAN KUMAR RAVI; ’

‘Net sale proceeds” is defined as the funds remaining after the

payment of the following:

a. outstanding mortgage balance;

b. property taxes;

c. assessments;

d. homeowners’ association dues; and

e. realtor’s commission.

Liability for Federal Income Taxes

 

Agreed Final Decree of Divorce

 
, Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 104 o0f111 PagelD 142

 

Liability for Federal Income Taxes for Prior Years

IT IS ORDERED AND DECREED that MANOGNA DEVABHAKTUNI
and MOHAN KUMAR RAVI shall be equally responsible for all federal income
tax liabilities of the parties from the date of marriage through December 31, 2014
and each party shall timely pay 50 percent of any deficiencies, assessments,
penalties, or interest due thereon and shall indemnify and hold the other party and
his or her property harmless from 50 percent of such liabilities unless such
additional tax, penalty, and/or interest resulted from a party’s omission of taxable
income or claim of erroneous deductions. In such case, the portion of the tax,
penalty, and/or interest relating to the omitted income or claims of erroneous
deductions shall be paid by the party who earned the omitted income or proffered
the claim for an erroneous deduction. The parties agree that nothing contained
herein shall be construed as or is intended as a waiver of any rights that a party has
under the “Innocent Spouse” provisions of the Internal Revenue Code.

IT IS ORDERED AND DECREED that if a refund is made for overpayment
of taxes for any year during the parties’ marriage through December 31 of 2014,
each party shall be entitled to one-half of the refund, and the party receiving the
refund check is designated a constructive trustee for the benefit of the other party,
to the extent of one-half of the total amount of the refund, and shall pay to the

other party one-half of the total amount of the refund check within five days of

 

Agreed Final Decree of Divorce

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 1050f111 PagelD 143

,

receipt of the refund check. Either party is ORDERED to endorse a refund check
on presentation by the other party.

Treatment/Allocation of Community Income for Year of Divorce

IT IS ORDERED AND DECREED that MANOGNA DEVABHAKTUNI
AND MOHAN KUMAR RAVI shall be equally responsible for all federal income
tax liabilities of the parties from the date of marriage through December 31, 2015,
and each party shall timely pay 50 percent of any deficiencies, assessments,
penalties, or interest due thereon and shall indemnify and hold the other party and
his or her property harmless from 50 percent of such liabilities unless such
additional tax, penalty, and/or interest resulted from a party’s omission of taxable
income or claim of erroneous deductions. In such case, the portion of the tax,
penalty, and/or interest relating to the omitted income or claims of erroneous
deductions shall be paid by the party who earned the omitted income or proffered
the claim for an erroneous deduction. The parties agree that nothing contained
herein shall be construed as or is intended as a waiver of any rights that a party has
under the “Innocent Spouse” provisions of the Internal Revenue Code.

IT IS ORDERED AND DECREED that if a refund is made for overpayment
of taxes for any year during the parties’ marriage through December 31, 2015, each
party shall be entitled to one-half of the refund, and the party receiving the refund

check is designated a constructive trustee for the benefit of the other party, to the

 

Agreed Final Decree of Divorce

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 106 o0f111 PagelD 144

?

extent of one-half of the total amount of the refund, and shall pay to the other party
one-half of the total amount of the refund check within five days of receipt of the
refund check. Either party is ORDERED to endorse a refund check on presentation
by the other party.

IT IS ORDERED AND DECREED that each party shall furnish such
information to the other party as is requested to prepare federal income tax returns
for 2015 within thirty days of receipt of a written request for the information, and
in no event shall the available information be exchanged later than March 1, 2016.
As requested information becomes available after that date, it shall be provided
within ten days of receipt.

IT IS ORDERED AND DECREED that all payments made to the other
party in accordance with the allocation provisions for payment of federal income
taxes contained in this Final Decree of Divorce are not deemed income to the party
receiving those payments but are part of the property division and necessary for a
just and right division of the parties' estate.

Division of Undisclosed Assets and Liabilities

IT IS ORDERED AND DECREED that any assets of the parties not
awarded or divided by this Final Decree of Divorce are subject to future division as
provided in the Texas Family Code.

IT IS FURTHER ORDERED AND DECREED, as a part of the division of

 

Agreed Final Decree of Divorce

 
_ Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 107 of 111 PagelD 145

the estate of the parties, that any community liability not expressly assumed by a
party under this decree is to be paid by the party incurring the liability, and the
party incurring the liability shall indemnify and hold the other party and his or her
property harmless from any failure to so discharge the liability.
Attorney's Fees

To effect an equitable division of the estate of the parties and as a part of the
division, and for services rendered in connection with conservatorship and support
of the child, each party shall be responsible for his or her own attorney's fees,
expenses, and costs incurred as a result of legal representation in this case.
Court Costs

IT IS ORDERED AND DECREED that costs of court are to be borne by the
party who incurred them.
Resolution of Temporary Orders

IT IS ORDERED AND DECREED that Petitioner and Respondent are
discharged from all further liabilities and obligations imposed by the temporary
order of this Court.
Discharge from Discovery Retention Requirement

IT IS ORDERED AND DECREED that the parties and attorneys for the
parties are discharged from the requirement of keeping and storing the documents

produced in this case in accordance with rule 191.4(d) of the Texas Rules of Civil

 

Agreed Final Decree of Divorce

 
)

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 1080f111 PagelD 146

Procedure.
Decree Acknowledgment

Petitioner, MANOGNA DEVABHAKTUNI, and Respondent, MOHAN
KUMAR RAVI, each acknowledge that before signing this Final Decree of
Divorce they have read this Final Decree of Divorce fully and completely, have
had the opportunity to ask any questions regarding the same, and fully understand
that the contents of this Final Decree of Divorce constitute a full and complete
resolution of this case. Petitioner and Respondent acknowledge that they have
voluntarily affixed their signatures to this Final Decree of Divorce, believing this
agreement to be a just and right division of the marital debt and assets, and state
that they have not signed by virtue of any coercion, any duress, or any agreement
other than those specifically set forth in this Final Decree of Divorce.
Indemnification

Each party represents and warrants that he or she has not incurred any
outstanding debt, obligation, or other liability on which the other party is or may be
liable, other than those described in this decree. Each party agrees and IT IS
ORDERED that if any claim, action, or proceeding is hereafter initiated seeking to
hold the party not assuming a debt, an obligation, a liability, an act, or an omission
of the other party liable for such debt, obligation, liability, act or omission of the

other party, that other party will, at his or her sole expense, defend the party not

 

Agreed Final Decree of Divorce

 
Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 1090f111 PagelD 147

assuming the debt, obligation, liability, act, or omission of the other party against
any such claim or demand, whether or not well founded, and will indemnify the
party not assuming the debt, obligation, liability, act, or omission of the other party
and hold him or her harmless from all damages resulting from the claim or
demand.

Damages, as used in this provision, includes any reasonable loss, cost,
expense, penalty, and other damage, including without limitation attorney's fees
and other costs and expenses reasonably and necessarily incurred in enforcing this
indemnity.

ITIS ORDERED that the indemnifying party will reimburse the indemnified
party, on demand, for any payment made by the indemnified party at any time after
the entry of the divorce decree to satisfy any judgment of any court of competent
jurisdiction or in accordance with a bona fide compromise or settlement of claims,
demands, or actions for any damages to which this indemnity relates.

The parties agree and IT IS ORDERED that each party will give the other
party prompt written notice of any litigation threatened or instituted against either
party that might constitute the basis of a claim for indemnity under this decree.
Clarifying Orders

Without affecting the finality of this Final Decree of Divorce, this Court

expressly reserves the right to make orders necessary to clarify and enforce this

 

       

A
PU

Agreed Final Decree of Divorce Page 68 of ZO court
San
ga b

    

oo
 

’

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page 1100f111 PagelD 148

decree.
Relief Not Granted

IT IS ORDERED AND DECREED that all relief requested in this case and
not expressly granted is denied. This is a final judgment, for which let execution
and all writs and processes necessary to enforce this judgment issue. This
judgment finally disposes of all claims and all parties and is appealable.

Date of Judgment
SIGNED on Doge, [4, 218

0 .

ts LA
JUDGE PRESIDING “—~

 

Agreed Final Decree of Divorce

 
 

Case 3:19-cv-01743-N-BT Document9 Filed 08/28/19 Page1110f111 PagelD 149

APPROVED AS TO FORM ONLY:

LAW OFFICE OF A. BROOK FULKS, PLLC
5900 S. Lake Forest Dr., Ste. 200

McKinney, Texas 75070

Tel: (469) 458-021!

Fax: (469) 458-7211

By:
A. Brook Fulks

State Bar No. 24071300

Attorney for Petitioner

E-mail: brook@fulksfamilylaw.com

MAS Law Firm
212 West Spring Valley Road
Richardson, Texas 75081
Tel: (972) 789-1664

Fax: (972) 789-1665 _
ashemesh@modjarrad.com

    

By

 

Amber K. Shemesh
. State Bar No. 24075066
Attorney for Respondent

APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:

ab: Senterapan AL | Ba\G
NOGNA DEVABHAKTUNI, Petitioner

ML Wek 02| 12] n016

MOHAN KUMAR RAVI, Respondent

 

Agreed Final Decree of Divorce Page 69 of 69

®ERTIFIED A TRUE AND CORRECT COPY
OF THE GRIGINAL ON FILE IN MY OFFICE

SHERRI ADELSTEIN

 

 

DENTON COUNTY DISTRICT CLERK

/Jeouty Clerk .

 
